                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   ANN LEDFORD, individually and as next                )
   friend and mother of Johnathan Binkley,              )
   Deceased,                                            )
                       Plaintiff,                       )
   v.                                                   :       Case No. 3:20-CV-325
                                                        )
   KNOX COUNTY, TENNESSEE,                              )       JURY DEMANDED
   JAMES BRADSHAW,                                      )       CORKER / GUYTON
   COREY CAMPBELL,                                      )
   PAUL BURNETT,                                        )
   CLAY HARRELL,                                        )
   ZACH DOSS,                                           )
   CHADWICK SHANE MAY,                                  )
   GAVIN BALES,                                         )
   CHRISTIAN GOMEZ,                                     )
   NATHAN STACHEY,                                      )
   DENNIS SOSVILLE,                                     )
   DUSTIN FARMER,                                       )
   DENIFE JONES,                                        )
   BRADLEY FINLEY,                                      )
   JOSHUA BOWERS,                                       )
   DAVID AMBURN,                                        )
   JOHN DOES I-X,                                       )
                                                        )
                         Defendants.                    )

                                SECOND AMENDED COMPLAINT

          Plaintiff Ann Ledford, individually and as next friend and mother of Johnathan Binkley,

   deceased, through counsel, and for cause of action against these Defendants, respectfully states as

   follows.

                               GENERAL NATURE OF THE CASE

          1.      This is a civil rights, personal injury, and wrongful death action arising out of the

   numerous wrongful and unconstitutional acts and omissions of the Defendants during the arrest of

   Johnathan Binkley on July 27, 2019.




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 1 of 117 PageID #: 320
           2.      The wrongful and unconstitutional acts and omissions to which Mr. Binkley was

   subjected include, but are not limited to the following, all of which occurred at times when

   Mr. Binkley was not resisting or threatening anyone: being repeatedly struck in his face, head

   and torso; being subjected to knee strikes into his back and side while lying face down on the

   ground and handcuffed behind his back; being held down in the prone position while handcuffed

   behind his back with force and weight applied to his back in a manner which restricted his

   breathing; having his face forcibly pressed against a gravel roadway for an extended time while

   being held down and while handcuffed behind his back; being “hog-tied” for an extended period

   of time, where Mr. Binkley’s (handcuffed) hands and feet were chained together while Mr. Binkley

   was lying on his stomach in the prone position, which also severely impaired his ability to breathe;

   being subjected to a knee strike into his left posterior rib cage while he was hog-tied, further

   impairing his ability to breathe; and having weight and force applied to his back while he was hog-

   tied, which also severely impaired his ability to breathe.

           3.      The wrongful and unconstitutional conduct described herein was the proximate and

   legal cause of serious injuries to Mr. Binkley and was a proximate and legal cause of Mr. Binkley’s

   death at the scene of his arrest.

           4.      Plaintiff’s claims under 42 U.S.C. § 1983 and state law arise, among other things,

   out of the use of excessive force against Mr. Binkley in the manner generally described herein,

   which deprived him of his clearly established rights guaranteed to him under the Constitution and

   the laws of the United States and the State of Tennessee. Defendants violated the rights of

   Mr. Binkley under the Fourth and Fourteenth Amendments of the United States Constitution when,

   as detailed herein, they engaged in the wrongful conduct described herein knowingly and with


                                                    2




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 2 of 117 PageID #: 321
   objective unreasonableness and deliberate indifference to his constitutional rights.

             5.   In the manner generally described herein, Defendants also failed to provide proper

   monitoring and treatment of Mr. Binkley when he was suffering from obvious injuries and distress,

   including distress caused by the injuries inflicted upon Mr. Binkley as referenced herein, as well

   as the effects of potential drug abuse, potentially excited delirium, and other medical and/or

   physical conditions.

             6.   The individual Defendants were, at all material times, acting under color of state

   law and proximately caused the deprivation of Mr. Binkley’s federally protected and state law

   rights.

       PARTIES AND MATERIAL PERSONS INVOLVED IN THE SUBJECT EVENTS

             7.   Plaintiff Ann Ledford is an adult citizen of the United States of America and a

   resident of the State of Tennessee and is the mother and next friend of Johnathan Binkley,

   deceased. Plaintiff Ann Ledford sues the Defendants for all damages recoverable under state and

   federal law on behalf of herself and on behalf of her deceased son, Johnathan Binkley, arising from

   his personal injuries and wrongful death.

             8.   Plaintiff Ann Ledford brings this action in accordance with Tenn. Code Ann.

   §§ 20-5-106, 20-5-107, 20-5-113, and other relevant and applicable statutes and common law, as

   next friend and mother of Johnathan Binkley, deceased.

             9.   Defendant, Knox County, Tennessee, is a governmental entity created under the

   laws of the State of Tennessee. Among its other functions, Defendant Knox County operates and

   maintains a law enforcement agency, Defendant Knox County Sheriff’s Office (“KCSO”).

   Defendant Knox County is responsible for ensuring the establishment and enforcement of rules,


                                                    3




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 3 of 117 PageID #: 322
   regulations, policies, procedures, and customs for the Knox County Sheriff’s Office, including

   those pertaining to the training, supervision, and discipline of law enforcement deputies, which are

   lawful. Knox County does not have immunity for violating the civil rights of citizens or for

   violations pursuant to T.C.A. § 8-8-302.    Knox County is liable for its own conduct and/or for

   the unconstitutional conduct attributable to Knox County as described herein in accordance with

   controlling law. Defendant Knox County was, at all relevant times, under a duty to run its

   policing activities in a lawful manner so as to preserve the peace of Knox County and to preserve

   for its citizens the rights and privileges guaranteed and secured to them by the Constitution and

   laws of the United States.

          10. At material times, the final official policymaker for Knox County within the KCSO

   was the elected Sheriff of Knox County. On July 27, 2019, and at material times before then, the

   Knox County Sheriff was Tom Spangler. At relevant times, the Knox County Sheriff was acting

   under color of law.

          11.     At material times, the customs, practices and de facto policies for the Knox County

   Sheriff’s Office and Knox County were established by the Knox County Sheriff, in part through

   those given the delegated authority and/or the responsibility by the Sheriff to train KCSO deputies

   through instruction and through on the job training; for on the job training provided to KCSO

   deputy trainees, these individuals included KCSO senior officers and deputy mentors assigned to

   the deputy trainees’ shifts.

          12.     The Sheriff and said KCSO senior officers were, at all relevant times, under a

   constitutional duty to establish lawful customs, practices and de facto policies for the KCSO; to

   train KCSO deputies regarding lawful enforcement practices and requirements; and to preserve


                                                    4




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 4 of 117 PageID #: 323
   the rights and privileges guaranteed citizens by the Constitutions and laws of the United States and

   the State of Tennessee.

          13.     Defendants James Bradshaw, Corey Campbell, Paul Burnett, Clay Harrell, Zach

   Doss, Chadwick Shane May, Gavin Bales, Christian Gomez, Nathan Stachey, Dennis Sosville,

   Dustin Farmer, Denife Jones, Bradley Finley, Joshua Bowers, and Captain David Amburn

   (collectively “KCSO Individual Defendants”) are members of the KCSO, and based on

   information and belief, adult resident citizens of Knox County, Tennessee. At all relevant times,

   the KCSO Individual Defendants were acting by virtue of their positions as law enforcement

   officials of the KCSO and under the color of law. These Defendants either directly used excessive

   force against Mr. Binkley and/or were present for and witnessed such uses of excessive force and

   wrongfully failed to intervene to prevent it at relevant times. The KCSO Defendants are sued

   individually for the causes of action asserted herein.

          14.     Defendants John Does I-X (collectively “John Doe Defendants”) were at all

   relevant times agents, employees, deputies, contractors, and/or supervisors of Knox County and/or

   the KCSO who were acting in the course and scope of their agency or employment with Knox

   County and/or the KCSO, either in their official capacity, their individual capacity, or both, and

   under color of law. At the present time, the names, identities and extent of involvement of these

   persons has not yet been made known in a manner sufficient to assert a cause of action against

   such individuals after reasonable inquiry and notice. The Plaintiff’s decedent, Mr. Binkley,

   suffered injuries that lead to his death and, therefore, he cannot assist the Plaintiff in identifying

   the names and identities of the persons who caused injuries to him. Plaintiff, by and through

   counsel, is still in the process of identifying other relevant documents and information that may


                                                     5




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 5 of 117 PageID #: 324
   disclose the involvement and/or identify the other individuals who contributed to Mr. Binkley’s

   injuries and death.     None of the material records concerning the subject incident and

   Mr. Binkley’s death were available until after the Knox County Office of the District Attorney

   General closed its investigation in early July of 2020. Plaintiff has reviewed the records made

   available in the limited time since then, and to the extent these or any other records, reports or

   information concerning the subject incident are incomplete, inaccurate, and/or for any reason

   reflect a mistake concerning the identity of any proper party and/or to the extent other material

   information is discovered or made known to Plaintiff which would allow Plaintiff to add such

   individuals as party defendants in this case, Plaintiff reserves the right to do so to the extent

   permitted under applicable law, including but not limited to Fed. R. Civ. P. 15.

          15.     Plaintiff has been diligent in attempting to identify all responsible parties in this

   action and the bases for appropriate causes of action against said parties and that the failure to

   name other potentially responsible parties is through no fault of the Plaintiff; accordingly, she

   reserves the right to add other defendants at a later time.

                                    JURISDICTION AND VENUE

          16.     This cause of action arises out of events which occurred involving Johnathan

   Binkley and members of the KCSO on July 27, 2019, in Knoxville, Knox County, Tennessee.

          17.     Venue is proper with this Court pursuant to 28 U.S.C. § 1391, because all the acts

   or omissions that give rise to this cause of action occurred within this district, and based on

   information and belief, all the Defendants are residents of and/or conduct business in this district.

          18.     Jurisdiction is proper in this Court pursuant to federal question jurisdiction, 28

   U.S.C. §§ 1331 and 1343, based on the claims brought under 42 U.S.C. § 1983, 42 U.S.C. § 1988,


                                                     6




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 6 of 117 PageID #: 325
   and the Fourth and Fourteenth Amendments to the Constitution of the United States of America.

   Plaintiff further invokes the supplemental jurisdiction of this Court to hear and decide claims

   arising under state law pursuant to 28 U.S.C. § 1367.

          19.     Each and every act of the KCSO Individual Defendants was performed under the

   color of state law and by virtue of the constitutions, statutes, ordinances, regulations, customs and

   usages of the United States of America, the State of Tennessee, the County of Knox, and under the

   authority of their positions as law enforcement deputies for such state and county.

          20.     All the wrongs complained of herein occurred within this jurisdiction and within

   the applicable statute of limitations governing this action.

                            ADDITIONAL FACTUAL BACKGROUND

          21.     In the later part of the evening of July 27, 2019, among those acting under color of

   state law for the KCSO were two shifts of KCSO officers and deputies scheduled to work from

   9:00 p.m. until 6:30 a.m. the following morning (“Adam Shift” and “David Shift”), which included

   several deputies in training (“trainees”), several experienced deputies, and several KCSO officers.

   The highest ranking KCSO officer assigned to each shift was a KCSO Captain; the second highest

   ranking KCSO officer assigned to each shift was a KCSO Lieutenant.

          22.     The deputy trainees were assigned to experienced deputies on the shift that evening

   who served as the trainees’ mentors. The mentors, along with other experienced deputies and

   officers of the KCSO, provided training and supervision to the trainees and served as role models

   for them.

          23.     KCSO Adam Shift on the evening of July 27, 2019, included Deputy in training

   Zack Doss, whose mentor during the shift was Deputy Clay Harrell; and Deputy in training Paul


                                                     7




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 7 of 117 PageID #: 326
   Burnett, whose mentor was Deputy Corey Campbell. Deputy Campbell was one of the most

   senior Deputies on the shift.

          24.     KCSO David Shift that evening included Deputy in training Dennis Sosville, whose

   mentor during the shift was Deputy Nathan Stachey; Deputy in training Gavin Bales, whose

   mentor was Deputy Shane May, one of the most senior Deputies on the shift; and Deputy in

   training Denife Jones, who was assigned another experienced deputy on the shift.

          25.     Captain David Amburn was the highest ranking KCSO senior officer on the scene

   at the time of the subject events on the evening of July 27, 2019. On information and belief,

   Captain Amburn has worked for KCSO for nearly 30 years and was, at relevant times, a high-

   ranking KCSO senior officer whose duties and responsibilities included overseeing the narcotics

   department and/or detectives of KCSO, as well as providing on the job training and supervision of

   less senior officers, deputies and deputies in training in the field. At material times and at the

   time of the subject events, Captain Amburn was acting under color of state law and in his role as

   a senior officer for KCSO and Knox County.

          26.     The highest ranking KCSO senior officer on the scene at the time of the subject

   events for the Adam Shift on July 27, 2019, was Lieutenant Jason Lubienski. On information and

   belief, Lieutenant Lubienski has worked for KCSO for approximately 20 years and was at all

   relevant times a KCSO senior officer, whose duties and responsibilities included providing on the

   job training and supervision of less senior officers, deputies and deputies in training in the field.

   At material times and at the time of the subject events, Lieutenant Lubienski was acting under

   color of state law and in his role as a senior officer for KCSO and Knox County.




                                                    8




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 8 of 117 PageID #: 327
           27.    The trainees’ mentors, along with other deputies and some senior officers of the

   KCSO, were training and mentoring the deputies in training referenced above, including during

   the interactions between the KCSO officers and Johnathan Binkley during said shifts the evening

   of July 27, 2019.

           28.    Said training included, but is not limited to: the acts and omissions being modeled

   by the trainees’ mentors, by numerous KCSO deputies, and the KCSO senior officers at the scene

   of the subject events involving Johnathan Binkley and his female companion, M. Jordan, near

   5303 Brownlow Road in Knox County, as generally described herein; the direction and instruction

   being given to the trainees by the other KCSO officials at the scene during the events generally

   described herein; and the conduct being encouraged and condoned at the scene during the events

   generally described herein.

           29.    The training being provided to the trainees as aforesaid, itself illustrates, in real

   time, the on-the-job training provided for deputies of the KCSO and Knox County as of July 27,

   2019.

           30.    The number of deputies at the scene, the training being performed, the presence of

   KCSO senior officers, the pattern of said individuals’ conduct exhibited, the duration of said

   individuals’ conduct, and related factors served to reinforce for the trainees—as well as for anyone

   subsequently and objectively observing the body cam video footage of the subject events—that

   the acts and omissions of the KCSO officials at the scene were, in fact, in accordance with (and

   reflective of) the customs, practices and de facto policies of the KCSO.

           31.    At material times prior to and including July 27, 2019, Knox County, through the


                                                    9




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 9 of 117 PageID #: 328
  person(s) at the KCSO responsible in their official capacities for training KCSO deputies

  (including but not limited to those responsible for training the deputies who are the KCSO

  Individual Defendants herein), was deliberately indifferent to providing material training to

  deputies regarding: (i) the risks and hazards of positional asphyxia; (ii) how to avoid positional

  asphyxia with respect to persons being arrested and taken into custody; (iii) the constitutional

  prohibition against putting pressure or weight on persons in custody who are restrained in the prone

  position, including such persons who are not resisting and/or who are injured and/or who are in

  need of medical attention; (iv) the constitutional prohibition against assaulting non-resisting

  persons who are being arrested and non-resisting persons who have been taken into custody; and

  (v) a deputy or officer’s duty to intervene to protect any person who is being arrested or who has

  been taken into custody who is being assaulted and/or subjected to unlawful restraint, including

  when such assault(s) and/or unlawful restraint is being committed by another deputy or officer.

          THE INTERACTIONS BETWEEN KCSO AND JOHNATHAN BINKLEY
                              ON JULY 27, 2019

         32.     On July 27, 2019, Johnathan Binkley was a 35-year-old, single male.

         33.     At approximately 9:40 p.m. the evening of July 27, 2019, Johnathan Binkley and a

  female companion, M. Jordan (“Ms. Jordan”) were parked in a pickup truck in Sterchi Hills Park

  in Knox County, Tennessee. They had been parked there for several hours and it had turned dark.

         34.     Deputy James Bradshaw, a member of Adam Shift that evening, was on patrol in

  the area and noticed the couple parked there. On account of a county ordinance that provides that

  county parks close at dark and that being in a county park after dark violates the ordinance, Deputy

  Bradshaw reportedly approached the pickup truck in which Mr. Binkley and Ms. Jordan were

  sitting and announced “Sheriff’s Office.”

                                                  10




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 10 of 117 PageID #:
                                    329
         35.       Mr. Binkley then drove himself and Ms. Jordan out of the park in the pickup truck.

         36.       Deputy Bradshaw pursued Mr. Binkley’s vehicle in his cruiser and activated his

  lights to pull Mr. Binkley over, but Mr. Binkley didn’t stop.

         37.       Soon thereafter, numerous other officers, deputies, and trainees of the KCSO joined

  the pursuit.

         38.       Much of the time during the pursuit, Mr. Binkley was driving less than 40 mph, and

  it was observed by some of the deputies that the pickup truck appeared to be having engine trouble

  several times. And although Mr. Binkley briefly reached 80 mph on Maynardville Highway

  where there was “no visible traffic” ahead according to one of the pursuing deputies, the average

  speed during the entire pursuit was only “35 mph” as recorded on page one of the Knox County

  Sheriff’s Office Post Pursuit Report Form. It was also noted on the report that traffic conditions

  were “light.”

         39.       The pursuit ended at approximately 10:05 p.m. near 5303 Brownlow Road,

  Knoxville, Tennessee 37938, in Knox County, Tennessee, when Mr. Binkley turned and drove

  down a dead-end road and into a vacant portion of a lot where his vehicle then stopped because

  some trees and a pile of brush ahead, as well as perhaps a shallow tree stump, prevented him from

  going further.

         40.       Mr. Binkley maintained control of the pickup truck he was driving throughout the

  pursuit and through the time the truck stopped near 5303 Brownlow Road; he did not hit or injure

  anyone.

         41.       Mr. Binkley was not injured either during the pursuit or when the pickup truck

  stopped near 5303 Brownlow Road just before numerous KCSO officers, deputies, and deputies


                                                   11




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 11 of 117 PageID #:
                                    330
  in training reached that same location.

         42.     Ms. Jordan also was not injured either during the pursuit or when the pickup truck

  stopped near 5303 Brownlow Road. Indeed, Ms. Jordan was photographed not long after the

  pursuit ended and had no signs of any physical injury. She had no bruises or cuts of any kind.

  No medical treatment was requested by her and no medical treatment was provided to her at the

  scene of the subject events.

         43.     The pickup truck Mr. Binkley was driving did not sustain any material damage

  during the pursuit or when it stopped near 5303 Brownlow Road just before numerous KCSO

  officers, deputies, and deputies in training arrived. The truck had no evidence of a frontal impact,

  an impact to either side, or a rear impact when it stopped. The truck’s airbags did not deploy.

  There was no damage of any kind to the truck’s windshield. And no damage of any kind was

  noted to the truck on the Vehicle Pull-In / Inventory Form filled out by one of the KCSO deputies

  – the truck was noted to be in “fair” condition as opposed to a “poor (damaged)” condition in terms

  of the pickup truck’s glass, trunk, hood, front fender, and rear fender.

         44.     The pickup truck Mr. Binkley was driving had a manual transmission.

         45.     Once the pickup truck stopped near 5303 Brownlow Road, Mr. Binkley made no

  effort to move the pickup truck further.

         46.     According to KCSO documentation, within approximately a minute from the time

  the pickup truck stopped near 5303 Brownlow Road, numerous KCSO officers, deputies, and

  deputies in training arrived at that same location, including Deputies James Bradshaw, Corey

  Campbell, Paul Burnett (trainee), Clay Harrell, Zach Doss (trainee), Nathan Stachey, Dennis

  Sosville (trainee), Christian Gomez, Chadwick Shane May, Gavin Bales (trainee), Dustin Famer,


                                                   12




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 12 of 117 PageID #:
                                    331
  Denife Jones (trainee), Joshua Bowers, Sergeant Roger Morgan, Russell Bruce, Bradley Finley,

  and Captain David Amburn. According to that same KCSO documentation, approximately

  twelve minutes later, Lieutenant Jason Lubienski and Sergeant Jason Overton arrived at the scene.

         47.     After Mr. Binkley’s vehicle stopped, multiple KCSO deputies, including Deputies

  Bradshaw, Campbell, and Harrell (and their officers in training), immediately began approaching

  the truck with their guns drawn.

         48.     As they approached the truck, deputies Campbell, Burnett, and Doss ordered

  Mr. Binkley to show his hands.

                Constitutional Violations Committed Against Johnathan Binkley
                                    During His Initial Arrest

  After the Pickup Truck Came to a Stop and Deputies Approached It, Mr. Binkley Immediately
              Complied with the Deputies Orders to Put His Hands Out the Window

         49.     Although some deputies falsely claimed (and wrote in their post-pursuit reports)

  that Mr. Binkley refused to cooperate, was resisting the deputies’ orders, and was purportedly

  “actively attempting to free the vehicle” (and allegedly putting the officers at risk), Mr. Binkley

  immediately complied with the deputies’ orders and stretched his empty hands out of the driver’s

  side window (as Deputy Bradshaw’s bodycam video reflects), making no attempt to drive further.1

         50.     As Deputy Bradshaw and others approached the driver’s side of the pickup truck,

  they ordered Mr. Binkley to “[k]eep [his] hands out the window.”

         51.     Around this same time, other deputies were approaching the passenger side of the

  truck, including Deputy Harrell and Deputy Campbell. Deputy Harrell pulled Ms. Jordan out of

  the passenger side of the pickup truck, passed her off to another officer, and then entered the truck


  1
   The bodycam videos similarly do not indicate that Mr. Binkley was revving the engine or doing
  anything to “actively attempt[] to free the vehicle.”
                                                   13




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 13 of 117 PageID #:
                                    332
  through the passenger side door. While other deputies were still ordering Mr. Binkley to keep his

  hands out the truck’s window, Deputies Harrell and Campbell were ordering Mr. Binkley to “[g]et

  the f*ck out of the car” and to “[t]urn the f*ing truck off.”

         52.     Because the driver’s side door of the truck was adjacent to a small tree, however, it

  was not possible for the driver’s door to be opened for Mr. Binkley to get out. True copies of

  photographs taken at the scene, including ones showing the truck and the driver’s door being

  blocked by a small tree, are attached as Collective Exhibit A, one of which is below:




         53.     Deputy Bradshaw continued to order Mr. Binkley to “keep [his] hands out the

  window” and Mr. Binkley, while attempting to comply with the deputies’ orders, repeatedly said

  “I’m sorry.”

         54.     When some of the deputies on the driver’s side then noticed that the driver’s side

  door wouldn’t open, Deputy Bradshaw loudly called to Deputy Harrell, who was in the passenger’s


                                                    14




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 14 of 117 PageID #:
                                    333
  side of the pickup truck, to alert Deputy Harrell that the driver’s door wouldn’t open: “[H]ey this

  door won’t open. Clay, this door won’t open.”

               Deputy Harrell Repeatedly Struck Mr. Binkley While He was Attempting
                                to Comply with the Deputies’ Orders

         55.      Despite Deputy Bradshaw shouting that the door would not open, Deputy Harrell

  continued to shout at Mr. Binkley to “[t]urn the f*ing truck off,” and although Mr. Binkley was

  attempting to comply with the deputies’ commands, Deputy Harrell struck Mr. Binkley multiple

  times in the right side of his body and face and yelled for him to “turn the f*ing truck off” and to

  “get the f*ck out.”

         56.      While Deputy Harrell was yelling at him and striking him, Mr. Binkley was not

  resisting any of the deputies, was not threatening any of the deputies, and was exclaiming to the

  deputies “I’m trying” and “I’m hurt.”

         57.      In response, Deputy Harrell continued to yell at Mr. Binkley: “Get the f*ck out.”

  Shortly after, while Mr. Binkley was not resisting, Defendant Harrell again repeatedly used a

  closed fist to strike Mr. Binkley in the face and body. Defendants Bradshaw, Campbell, and

  Burnett witnessed these uses of excessive force by Defendant Harrell.

         58.      Although Deputy Harrell’s Use of Force report admits that he “delivered multiple

  strikes to the body and side of [Mr. Binkley’s] face,” it falsely states that this was in response to

  Mr. Binkley becoming “aggressive” and “refusing to get out of the vehicle.” In fact, Mr. Binkley

  was attempting to comply with the deputies’ instructions as evidenced by his statements that he

  was “trying” and that he was hurt and, as the deputies had recognized, the driver’s door to the

  pickup truck would not open because of a small tree adjacent to the door. Mr. Binkley did not act



                                                   15




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 15 of 117 PageID #:
                                    334
  aggressively or use force against Deputy Harrell (or any of the other deputies) at any time.2

          59.    Following the assaults by Deputy Harrell, multiple blood stains from Mr. Binkley

  could be seen within the truck, including on the steering wheel, seat, and part of the driver’s side

  interior door frame. This blood was the result of Deputy Harrell repeatedly striking Mr. Binkley

  and shoving Mr. Binkley while in the vehicle, causing Mr. Binkley’s head to slam into the interior

  of the truck, including the steering wheel.

           KCSO Deputies Forced Mr. Binkley Through the Truck’s Small and Partially
                                      Blocked Window

          60.    While the KCSO deputies continued to order Mr. Binkley to get out of the vehicle

  and although Mr. Binkley was doing his best to comply – even after being hit several times and

  sustaining injuries from those strikes, the driver’s door wouldn’t open, as the deputies present had

  recognized. Further, Deputy Harrell remained in the passenger’s seat while striking Mr. Binkley

  numerous times, preventing Mr. Binkley from getting out of the vehicle on the passenger’s side.

          61.    Although by this time Ms. Jordan had been removed without incident from the

  passenger side of the pickup truck, although it was objectively clear that Mr. Binkley was making

  every effort to comply with the deputies commands, and while there were several deputies

  surrounding the cab of the pickup truck, some with their guns drawn and trained on Mr. Binkley

  (including by that time deputies on the driver’s side of the pickup truck, the passenger side of the

  pickup truck, and in the bed of the pickup truck), the deputies chose to forcibly remove Mr. Binkley

  through the driver’s side window (which itself, like the entire driver’s door, was blocked with a

  small tree).



  2
    As noted in at least one of the reports from this incident (and the officers’ conduct throughout
  the bodycam videos), none of the officers were injured by Mr. Binkley.
                                                  16




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 16 of 117 PageID #:
                                    335
         62.     Accordingly, as several of the KCSO deputies continued to yell at Mr. Binkley to

  get out of the vehicle, multiple KCSO deputies, including Defendants Bradshaw, Campbell,

  Harrell, and Burnett, began to force Mr. Binkley’s body through the driver’s side window, against

  and past the adjacent tree that was partially blocking the window. Because Mr. Binkley was a

  large individual, however, it was difficult for him to fit through the driver’s side window.3 While

  the deputies outside the driver’s side door attempted to pull Mr. Binkley out of the driver’s side

  window, wedging his body into the sides of the truck window and frame and between the frame

  and the tree, Deputy Harrell within the pickup truck began pushing and forcing Mr. Binkley out

  of the window, which resulted in injury to Mr. Binkley’s back, including the skin on his back being

  visibly torn. Again, Mr. Binkley continued to say to the officers “I’m sorry” and groan in pain as

  he was wrenched through the window between the window frame and the tree.

         63.     During this process of forcing Mr. Binkley out through the window as generally

  described above, Mr. Binkley’s leg became lodged within the truck. At some point, one of the

  other deputies noticed that Mr. Binkley’s leg was stuck and began instructing the other deputies to

  “[b]ack up on him” and “[g]et this leg out.” Eventually Mr. Binkley’s leg was dislodged, and the

  deputies allowed Mr. Binkley’s body to drop out of the window and onto the ground below.

  Mr. Binkley can be heard on the body cam video footage to continue to groan in pain from the

  injuries he had sustained from the strikes to the head and torso by Deputy Harrell and from being

  forced through the small opening between the driver’s side window frame and the tree.4




  3
    Mr. Binkley was approximately 5 ft. 11 inches tall and weighed approximately 280 lbs.
  4
    Mr. Binkley’s Autopsy Report indicated that Mr. Binkley had numerous broken ribs; that his
  face, neck, and chest were “red-purple;” that he had multiple lacerations to his face; and that he
  had bruising on his face, head, torso, and other parts of his body.
                                                   17




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 17 of 117 PageID #:
                                    336
        Though Not Resisting In Any Manner and Obviously Injured, Mr. Binkley Was
      Again Struck in the Head and Deputies’ Body Weight Was Applied to His Back While
         He Was In The Prone Position On The Ground Just Outside the Pickup Truck

         64.     Immediately after being forced through and dropped out of the driver’s side

  window, multiple deputies (including Bradshaw and Campbell) rolled Mr. Binkley onto his

  stomach and began to press their body weight down on Mr. Binkley, holding him down in the

  prone position with his t-shirt pulled over his head even though he was not resisting and posed no

  threat. Deputies Burnett, Bales, Harrell, and Doss stood nearby as Mr. Binkley was pressed and

  held down in the prone position.

         65.     Around this time, multiple deputies began to yell for Mr. Binkley to give them his

  hands, and although he was able to shift slightly and give the deputies one of his hands, he

  struggled to move his other hand from beneath him and up behind his back. Mr. Binkley was not

  resisting or posing a threat to the deputies. Nevertheless, Defendant Burnett (a deputy trainee)

  struck Mr. Binkley in the side of the head / face while at least one other deputy continued to press

  his body weight down onto Mr. Binkley. Moments later, the deputies handcuffed Mr. Binkley.

         66.     At this time, Mr. Binkley was physically handcuffed / restrained, barely moving,

  and neither actively resisting the officers nor posing a threat to them.

         67.     Attached as Exhibit B are true copies of excerpts from the body camera videos of

  Deputies Bradshaw, Harrell, and Burnett taken at the scene during the events generally referenced

  above from the time when deputies first approached the pickup truck through the time Mr. Binkley

  was pulled by deputies through the driver’s side window of the pickup truck. Captions have been

  added to these excerpts that accurately reference the events shown, identify the deputy’s body

  camera video from which each excerpt was taken, quote or summarize statements made during the

  events shown, and identify the person making each of the referenced statements.
                                                18




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 18 of 117 PageID #:
                                    337
    Additional Constitutional Violations Committed Against Johnathan Binkley After He
   Was Handcuffed Behind His Back and Obviously Injured While Beside the Pickup Truck

          68.    While Mr. Binkley was on the ground and handcuffed behind his back in the prone

  position beside the pickup truck and while Mr. Binkley was not resisting and was obviously

  injured, one or more KCSO deputies continued to use their hands and knees to press their body

  weight down on Mr. Binkley’s back. Mr. Binkley’s t-shirt had been pulled over his head and his

  shorts pulled down as he was wedged through and out of the driver’s side window and his t-shirt

  was still covering his head.    Although Mr. Binkley was barely able to move, the deputies

  continued to press their weight into his back for an extended period of time.

          69.    Also around this time, Captain Amburn and multiple other deputies (including

  Deputies Gomez, May, and Sosville) had come closer to where Mr. Binkley was and were

  watching the other deputies pressing their body weight down into Mr. Binkley’s back although

  Mr. Binkley was handcuffed behind his back, lying in the prone position, barely moving, and not

  resisting.

          70.    Within moments of Mr. Binkley’s hands being handcuffed behind his back, Deputy

  Campbell radioed, “Adam 10, two in custody, start us a wagon.”

          71.    Not long after Mr. Binkley was removed from the truck, while supervising the

  events generally and, in particular, the deputies restraining Mr. Binkley (Campbell and Bradshaw),

  Captain Amburn directed that two other deputies (who were trainees) “replace” the more senior

  deputies and continue applying weight to Mr. Binkley’s back while he was handcuffed behind his

  back and on the ground in the prone position. Those deputies in training, Burnett and Bales,

  complied with Captain Amburn’s instruction.

          72.    After these two deputies took over, again pressing their body weight down into

                                                  19




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 19 of 117 PageID #:
                                    338
  Mr. Binkley’s back while he was handcuffed behind his back and in the prone position, they began

  to shout “Stupid mother**cker. You got any weapons on you?” and “Any knives? Anything, any

  weapons?” Because it was plain that Mr. Binkley was obviously injured, was handcuffed behind

  his back in the prone position, and not threatening anyone, it was objectively unreasonable for

  weight to be applied to Mr. Binkley’s back. It was objectively clear that Mr. Binkley was not a

  threat to anyone, was not resisting, was injured, and was in need of medical attention.

         73.     While the deputies questioned Mr. Binkley, Captain Amburn then began to shine

  his flashlight onto Mr. Binkley’s face and body, making the extent of Mr. Binkley’s injuries,

  including the severe laceration(s) on his head and face, even more evident. Mr. Binkley appeared

  dazed, had a pool of blood forming on the ground immediately below his head, was barely moving,

  and was obviously incapacitated and in pain.

         74.     When Mr. Binkley continued to not respond to the officers, Captain Amburn began

  to intervene stating “Hey, we’re talking to you” and continued to have the trainees apply their body

  weight to Mr. Binkley’s back while Mr. Binkley remained handcuffed in the prone position.

          A Senior Deputy Calls an Ambulance for Mr. Binkley’s Uncontrolled Bleeding

         75.     Not long after Mr. Binkley was removed from the truck, another deputy – Deputy

  May—who was the most senior deputy on David Shift, radioed to dispatch to “start a 47 for

  laceration” to get an ambulance to the scene to provide medical treatment for Mr. Binkley.

  Dispatch confirmed receipt and then asked whether the bleeding was controlled and one of the

  deputies responded “no.” During this time period, the deputies in training continued to press their

  body weight on Mr. Binkley’s back while he was handcuffed behind his back in the prone position

  while other deputies and senior officers were present.


                                                  20




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 20 of 117 PageID #:
                                    339
         76.     Subsequently, the deputies were instructed by a more senior member of the KCSO

  (Deputy Bowers) for Mr. Binkley to be taken a short distance to the nearby gravel roadway so that

  the ambulance and/or the medical personnel who had been called to the scene to treat Mr. Binkley

  would have somewhat easier access to him.

         77.     While Mr. Binkley was handcuffed behind his back and lying face down on the

  ground, the KCSO deputies ordered Mr. Binkley to roll over to his right side and bring his knees

  to chest to get up, but Mr. Binkley was not able to do so and did not respond or move.

         78.     Because of his injuries and because he was in physical distress and having difficulty

  breathing as the result of a significant amount of body weight from the deputies had been applied

  to his back for an extended period of time while Mr. Binkley was handcuffed behind his back in

  the prone position, Mr. Binkley was unable to stand on his own and was barely able to move.

         79.     Around this time, another deputy, Deputy Gomez, came over and began to also

  hold Mr. Binkley down to the ground and then attempted to help the other deputies force

  Mr. Binkley up into a standing position. Just moments later, evidently frustrated that Mr. Binkley

  was unable to support himself, the deputies dropped Mr. Binkley’s body to the ground again

  claiming that he refused to walk and was resisting.

                   Deputies Repeatedly Knee Mr. Binkley in His Back and Side

         80.     Despite Mr. Binkley’s injuries and objectively deteriorating condition and despite

  an ambulance already having been called so that medical personnel could treat him, the KCSO

  deputies then again tried to force Mr. Binkley to walk. While one deputy yelled to Mr. Binkley:

  “you better use your f*ing legs, you lazy f*ck,” another deputy pulled Mr. Binkley’s shorts up

  from around his knees while Mr. Binkley continued to moan in obvious distress.

         81.     Shortly after, the deputies ultimately dragged Mr. Binkley’s limp body a few feet
                                                  21




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 21 of 117 PageID #:
                                    340
  before dropping him to the ground again. During this time, Mr. Binkley was only able to mumble

  and groan. Multiple KCSO deputies then pulled Mr. Binkley up to his knees and forcibly pulled

  his head back, which can be seen in the screenshot below from Deputy Burnett’s body camera:




         82.     Around this same time, Captain Amburn approached the passenger side of the truck

  and used a flashlight to inspect the interior, noting that there was evidence of drug paraphernalia.

  Not long after, he instructed the other officers on the scene that there had been signs of “drug stuff”

  inside the truck.

               Deputies Drive Their Knees and Body Weight Into Mr. Binkley’s Back

         83.     Moments later, while Mr. Binkley was still handcuffed behind his back, not

  resisting, and lying on the ground in the prone position with multiple officers holding him down,

  Deputy Gomez and other deputies (Bales and Burnett) again put their body weight on

  Mr. Binkley’s back.


                                                    22




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 22 of 117 PageID #:
                                    341
         84.     Worse, these deputies (Gomez, Bales, and/or Burnett) then repeatedly drove their

  knees with their entire body weight into Mr. Binkley’s back and torso with such force that

  Mr. Binkley’s body could be seen recoiling from the ground repeatedly.

         85.     These events occurred after an ambulance had been called for Mr. Binkley and well

  after it was objectively clear that Mr. Binkley was in obvious distress, was injured, was in custody,

  and was a threat to no one.

         86.     The knee strikes being applied to Mr. Binkley’s back by deputies, including by

  trainees Bales and Burnett, as well as the weight being applied to Mr. Binkley’s back by these and

  other deputies while Mr. Binkley was handcuffed in the prone position, were encouraged and/or

  condoned by the more senior deputies and by the KCSO senior officers present, including but not

  limited to Captain David Amburn, Deputy May, Deputy Bowers and others. None of the other

  individuals made any suggestion whatsoever that the trainees should do anything other than what

  they were doing and none intervened to stop any of the referenced conduct.

    Mr. Binkley’s Handcuffed Hands and Arms Are Wrenched Up and Away From His Back
                                    Towards His Head

         87.     Thereafter, while Mr. Binkley was lying on the ground in the prone position

  handcuffed behind his back, not resisting in any manner, injured and barely able to move, body

  cam footage shows one or more of the KCSO deputies, including Deputies Burnett and Bales,

  attempting to pull Mr. Binkley up by pulling his handcuffed hands and arms away from his back

  and up towards his head, wrenching his arms in an unnatural and painful position nearly

  perpendicular to his back. Mr. Binkley can be heard to cry out in agony.

         88.     Moments later, one or more of the deputies holding Mr. Binkley began to strike his

  back again with their knees.

                                                   23




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 23 of 117 PageID #:
                                    342
         89.     Instead of making any suggestion whatsoever that the trainees should do anything

  other than what they were doing and intervening to stop any of said conduct, Deputy May just

  reiterated his instructions for the deputies to carry Mr. Binkley to the road. Around this same

  time, Captain Amburn instructed the deputies to use their sanitizer and to put gloves on before

  touching Mr. Binkley, ignoring completely the conduct that was compounding Mr. Binkley’s

  injuries, distress, and difficulty breathing and his deteriorating condition.

         90.     Further, none of those present at the scene, including Captain Amburn, made any

  adjustment, assessment or inquiry regarding Mr. Binkley’s distressed condition on account of the

  drug paraphernalia discovered earlier by Captain Amburn, who was an experienced narcotics

  officer; such evidence objectively would have alerted any reasonable deputy or officer that

  Mr. Binkley had likely been using drugs and/or was a drug addict.

         91.     To the contrary, despite numerous indicators of Mr. Binkley’s objectively obvious

  distress, including but not limited to Mr. Binkley’s condition resulting from the numerous strikes

  and blows inflicted by the deputies to Mr. Binkley’s head, face, torso and back, both with their

  knees and with their fists, including the strikes / blows to Mr. Binkley after an ambulance had

  already been called for Mr. Binkley, some deputies mocked Mr. Binkley, including mimicking the

  sounds he was making; other deputies again pressed their body weight onto Mr. Binkley’s back

  while he remained in the prone position; and another deputy asked “where the f*ing shackles at?”

         92.     Around this same time, one of the more senior deputies (Deputy Bowers) instructed

  the younger deputies about how they could carry Mr. Binkley the short distance to the gravel

  roadway ladder style: “remember how to do it in SORTs where you make a chain underneath him

  and pick him up.”


                                                    24




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 24 of 117 PageID #:
                                    343
         93.     Not long after, multiple deputies lifted and carried Mr. Binkley to the road while

  one deputy shouted, “don’t you f*ng move you stupid f*er, we’ll drop you on your face.”

  Moments later, Deputy May reminded the officers to put Mr. Binkley down on the road “so the

  ambulance can get to him.” The deputies eventually put Mr. Binkley in the prone position, lying

  face down on his stomach, with his hands still cuffed behind his back.

         94.     By this time, at a minimum, Captain Amburn and every deputy on the scene knew

  or should have known, objectively: that Mr. Binkley was severely injured; that either the injuries

  inflicted on Mr. Binkley by the strikes and blows referenced above, including those fist and knee

  strikes to his back and torso, and/or deputies’ body weight having been applied to his back while

  handcuffed in a prone position, had caused Mr. Binkley to be in significant distress, to be in a

  deteriorated condition, and to have a limited ability to breathe; that Mr. Binkley had likely used

  drugs; that medical personnel / an ambulance were on the way to provide medical treatment for

  Mr. Binkley; and that Mr. Binkley was not resisting or posing a threat to anyone.

         95.     Attached as Exhibit C are true copies of excerpts from the body camera videos of

  Deputies Bradshaw, Burnett, Bales, May, Jones, Gomez, Farmer, and Sosville taken at the scene

  during the events referenced above from the time after Mr. Binkley was pulled through the driver’s

  side window of the pickup truck until the time when deputies moved Mr. Binkley from the ground

  beside the pickup truck to a gravel road a short distance away. Captions have been added to these

  excerpts that accurately reference the events shown, identify the deputy’s body camera video from

  which each excerpt was taken, quote or summarize statements made during the events shown, and

  identify the person making each of the referenced statements.




                                                 25




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 25 of 117 PageID #:
                                    344
  Additional Constitutional Violations Committed Against Johnathan Binkley After He Was
           Initially Moved to the Gravel Roadway, but Before He Was Hog-Tied.

     After Moving Mr. Binkley to the Road, Two Deputies Again Pressed Their Body Weight
         into Mr. Binkley’s Back While Another Deputy Mashed Mr. Binkley’s Face into
                           the Dirt and Gravel For an Extended Time.

         96.     Immediately thereafter, while Mr. Binkley was lying on his stomach with his hands

  cuffed behind his back, Mr. Binkley was held down by two other deputies in training (Defendants

  Jones and Sosville), who pressed their body weight down on Mr. Binkley’s back while he was in

  the prone position, handcuffed and in great distress. They did so with the encouragement and/or

  approval of the deputies and senior KCSO officers at the scene as part of their on-the-job training.

         97.     Those deputies in training used their hands to press down on Mr. Binkley, and then,

  when Mr. Binkley attempted to raise his head to gasp for air, one of these deputies forced his knee

  into Mr. Binkley’s back, continuing to hold him in the prone position and further inhibiting

  Mr. Binkley’s ability to breathe.

         98.     Nearby, Captain Amburn and Deputies Gomez, Bales, Burnett, Bradshaw, Doss,

  Farmer, Finley, Harrell, May, Bowers and others stood by with approval.             None of them

  intervened or instructed the deputies to stop engaging in this conduct. To the contrary, it was

  evident to all at the scene that the trainees’ actions were expected and condoned as part of their

  training that evening.

         99.     Moreover, to emphasize for the trainees with greater clarity the type of conduct in

  which experienced deputies were expected to engage, moments later – when Mr. Binkley

  attempted once again to gasp for air and cried out in distress, Deputy Gomez put his hand on the

  back of Mr. Binkley’s head, forced Mr. Binkley’s head face-first into the ground, mashed his face

  into the gravel and dirt, and continued to mash Mr. Binkley’s face into the dirt and gravel for more

                                                  26




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 26 of 117 PageID #:
                                    345
  than a minute.

         100.      These actions, like all of the previous actions of the deputies and deputies in training

  that evening, were taken by Defendant Gomez not as an isolated incident of a rogue officer, but as

  a systematic pattern of actions and omissions at the scene for the purpose of training deputies – a

  training exercise in which more than sixteen deputies and senior KCSO officers were participating.

  Defendant Gomez’s actions here, like the other conduct described herein, were in full view of the

  others at the scene and were permitted and condoned.

         101.      This conduct, shown in the photographs below, was additional objectively

  unreasonable and unlawful conduct at the scene that made it even more difficult for Mr. Binkley

  to breathe and caused Mr. Binkley further injury and distress while the medical personnel were on

  their way:




                                                     27




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 27 of 117 PageID #:
                                    346
         102.    These events occurred approximately five minutes after the ambulance had been

  called for the uncontrolled bleeding and lacerations to Mr. Binkley’s face and head on account of

  the injuries inflicted previously as generally described above.

         103.    Captain Amburn and Deputies Burnett, Farmer, Finley, Harrell, May, Stachey,

  Bowers and the others at the scene stood nearby and were aware of the conduct referenced above

  by the referenced trainees and by Deputy Gomez. They either encouraged the conduct, tacitly

  approved of the conduct, or did not intervene in any manner – either to prevent the trainees from

  applying weight and pressure on Mr. Binkley’s back while Mr. Binkley was handcuffed in the

  prone position or to prevent Deputy Gomez from mashing and holding Mr. Binkley’s face into the

  dirt and gravel for an extended period of time.

         104.    Subsequently, after the trainees had applied pressure and weight to Mr. Binkley’s

  back for approximately 2 minutes and after Mr. Binkley’s face had been mashed into the gravel

  road as referenced above, one of the senior deputies instructed the trainees that they could “pop

                                                    28




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 28 of 117 PageID #:
                                    347
  up” and move away from Mr. Binkley.

          105.    Desperate to breathe following the conduct referenced above, Mr. Binkley

  attempted to shift his body out of the prone position, moaned in agony, and tried to raise his face

  from the gravel road to be able to breathe. Recognizing Mr. Binkley’s obvious distress, but also

  wanting to provide cover for the deputies’ conduct applying weight to Mr. Binkley’s back and

  mashing his face in the gravel road as aforesaid, one of the deputies then falsely stated: “I know

  he is trying to slam his head into the ground”; “let him, cause it just makes it look like you’re the

  one doing it and I know it’s just him picking his head up and down”; and that “he probably ate a

  bunch of drugs.” In fact, the video footage objectively shows that Mr. Binkley, while continuing

  to be in obvious and worsening distress following the above-referenced conduct, is merely

  struggling to lift his head up to breathe while handcuffed behind his back in the prone position.

          106.    Similarly, and also in an effort to provide cover for the conduct of the deputies and

  officers at the scene, at various times, including around this time, various deputies can be heard to

  say things like “stop fighting” and “stop resisting,” when the video from the scene objectively

  shows that Mr. Binkley is not fighting or resisting – he’s just struggling to breathe, he’s seriously

  injured, and he’s in significant distress.

          107.    Indeed, the video footage around this time period clearly shows that Mr. Binkley is

  moaning, gasping for breath, and merely attempting to roll back and forth to try to get out of the

  prone position and into a position where he could breathe. Once Mr. Binkley was able to get to

  his side, another deputy almost immediately pushes Mr. Binkley back into the prone position such

  that Mr. Binkley is on his stomach and his face is once again against the gravel road, except to the

  extent he is able to lift his head while struggling to breathe.


                                                    29




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 29 of 117 PageID #:
                                    348
         108.    And yet, while the ambulance remains on its way and medical attention for

  Mr. Binkley is just minutes away, the numerous deputies and KCSO senior officers at these scene

  from two different shifts (Adam Shift and David Shift), as well as Captain Amburn, continue to

  use the setting to train the deputies in training at the scene in accordance with Knox County’s and

  the Knox County Sheriff’s Office’s customs, practices and de facto policies in effect at the time

  with regard to the treatment of arrestees. They were conducting the training exercise at Mr.

  Binkley’s expense, with deliberate indifference to Mr. Binkley’s obvious distress and objectively

  worsening condition; with deliberate indifference to Mr. Binkley’s obvious need for medical care;

  with deliberate indifference to the well-established constitutional prohibition in the Sixth Circuit

  against placing weight and pressure on the back of a person in custody in the prone position

  because of the risk of positional asphyxia; and with deliberate indifference to the well-established

  constitutional prohibition in the Sixth Circuit against assaulting a non-resisting citizen in custody.

         109.    Attached as Exhibit D are true copies of excerpts from the body camera videos of

  Deputies Farmer, Gomez, and Jones taken at the scene during the events generally referenced

  above from the time when Mr. Binkley was placed by deputies on part of a gravel road at the scene

  through the time just before Mr. Binkley’s hands and feet were bound together behind his back

  while he was lying on the gravel road. Captions have been added to these excerpts that accurately

  reference the events shown, identify the deputy’s body camera video from which each excerpt was

  taken, quote or summarize statements made during the events shown, and identify the person

  making each of the referenced statements.

                     Additional Constitutional Violations Committed Against
                                 Johnathan Binkley at the Scene

         110.    All of the deputies in training, deputies, and KCSO senior officers at the scene

                                                   30




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 30 of 117 PageID #:
                                    349
  could readily see that Mr. Binkley was overweight and all knew or should have known that

  Mr. Binkley had sustained multiple strikes and blows to the head, face, and torso with likely

  internal injuries (it was subsequently confirmed during the autopsy that Mr. Binkley had multiple

  broken ribs, both in his front and back rib cage), that Mr. Binkley was struggling to breathe, and

  that an ambulance was minutes away.

         111.    Recognizing that Mr. Binkley was in distress and having difficulty breathing while

  in the prone position, one of the deputies then announced to the trainees and others: “He’s got a

  big belly; roll him on his side so he can breathe.”

         112.    Mr. Binkley was then rolled on his side and can be seen on the body cam footage

  struggling for breath.

         113.    As before, during this time, Mr. Binkley had not been resisting in any manner and

  posed no threat to the officers. His hands remained handcuffed behind his back. Mr. Binkley

  was just trying to breathe.

                Two Deputies Again Hold Mr. Binkley Down in the Prone Position,
                              While Another Hog-ties Mr. Binkley

         114.    Only moments later, however, instead of leaving Mr. Binkley on his side so that he

  could continue to try to breathe, other deputies grabbed Mr. Binkley, held him down again

  (Defendants Gomez and trainees Jones, Doss, and Sosville), and screamed at him to “bend [his]

  legs,” so that another Deputy (Defendant Farmer) could put leg shackles on Mr. Binkley. This

  was less than 9 minutes after Deputy Campbell called for a “wagon” stating that both suspects

  were in custody and approximately 8 minutes after an ambulance had been called by a senior

  deputy at the scene on account of Mr. Binkley’s injuries.

         115.    Immediately after leg shackles were put on Mr. Binkley, Defendant Farmer then

                                                   31




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 31 of 117 PageID #:
                                    350
  connected and bound these leg shackles to the handcuffs behind Mr. Binkley’s back in a “hog-tie”

  position. This forced Mr. Binkley again into a prone position, hog-tied, where he was lying on

  his stomach with his arms and legs tightly pulled and bound together behind him, making it all the

  more difficult for Mr. Binkley to breathe, as reflected in the screenshots below from

  contemporaneous bodycam videos:




                                                 32




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 32 of 117 PageID #:
                                    351
         116.    During this time, Captain Amburn stood nearby supervising the deputies and

  looked on with approval, as did Deputies Harrell, May, Stachey, Bowers, Finley, Burnett and

  others at the scene. None of the trainees, deputies, or KCSO senior officers made any effort to

  intervene.

         117.    Immediately after Mr. Binkley was hog-tied, Mr. Binkley started trying to roll back

  and forth from side to side to get out of the prone position, crying out for help, and struggling to

  breathe.

         118.    However, instead of releasing the restraints, loosening the restraints, turning

  Mr. Binkley on his side, or assisting Mr. Binkley in any manner, deputy in training Defendant

  Jones, just a few seconds later, actually tightened the restraints further, causing Mr. Binkley’s legs

  to bow out further, which in turn made it even more difficult for Mr. Binkley to be able to move

  out of the prone position on his stomach and making it all the more difficult for Mr. Binkley to

  breathe while waiting for the ambulance to arrive.

                                                   33




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 33 of 117 PageID #:
                                    352
         119.    Once again, Captain Amburn and the other deputies at the scene (including Gomez,

  Sosville, Burnett, Bradshaw, Harrell, May, Campbell, Bowers, Finley, Bales, Doss, Stachey)

  looked on with approval, generally in a circle around Mr. Binkley.

         120.    None took any steps to intervene or to assist Mr. Binkley.

         121.    Mr. Binkley was left in this position for an extended period of time.

         122.    Many of the senior KCSO officers, deputies, and deputies in training continued

  standing in a circle around Mr. Binkley during this time period, watching Mr. Binkley struggling

  to breathe while hog-tied in this manner.

         123.    During this same time period, Captain Amburn stood nearby, casually talking and

  joking with the deputies while Mr. Binkley struggled to breathe:




                                                  34




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 34 of 117 PageID #:
                                    353
         124.    Mr. Binkley was hog-tied in this agonizing position while injured and waiting for

  medical treatment for approximately seven minutes.

         125.    The presence of several KCSO deputies watching Mr. Binkley in this position is

  reflected in the following screenshot from the video footage:




                                                 35




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 35 of 117 PageID #:
                                    354
          126.    This conduct, as well as the conduct which preceded it, shocks the conscience – all

  the more so because the conduct was committed during a training exercise for multiple deputies in

  training when approximately sixteen deputies and officers from two different shifts were present

  and a Captain was present who was participating in supervising and directing the training along

  with other senior KCSO officers and deputies.

          127.    During this time period, as before, none of the deputies (Gomez, Sosville, Burnett,

  Bradshaw, Harrell, Jones, May, Campbell, Bowers, Finley, Bales, Doss, Stachey) and none of the

  officers at the scene, including Captain Amburn, appeared as though anything unusual was

  happening. To the contrary, the video footage of the scene, as well as the casual comments and

  jokes occurring at the scene during these events, confirm: that this type of treatment of a citizen

  in custody such as Johnathan Binkley is how deputies in training were actually trained and how

  they were intended to be trained as of July 27, 2019; that this type of treatment is consistent with

  the customs, practices in the field, and de facto policies of Knox County and the KCSO; and that,

  simply put, this type of treatment was business as usual at the Knox County Sheriff’s Department

  in this type of setting.

    While Mr. Binkley was Hog-Tied, A Deputy Slammed his Knee into Mr. Binkley and then,
   Once Again, Applied Weight to Mr. Binkley’s Back While Mr. Binkley Was Hog-Tied and in
                                     the Prone Position.

          128.    The concerted pattern of unconstitutional conduct at the scene by the KCSO senior

  officers, deputies and trainees continued – and got even worse.

          129.    While Mr. Binkley continued to be restrained with his hands and feet bound

  together in a hog-tie behind his back, and after the restraints had been tightened further, such that

  Mr. Binkley’s legs were splayed apart and he could not turn or roll out of the prone position,

  another mentor of one of the trainees at the scene – Defendant Campbell (Defendant Burnett’s
                                                 36




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 36 of 117 PageID #:
                                    355
  mentor), struck Mr. Binkley forcibly with his knee into Mr. Binkley’s left posterior rib cage (with

  the force of his body weight into the knee strike), exclaiming as he did so: “How about this?”:




         130.    Deputy Campbell is a larger person and it was foreseeable and is probable that said

  knee strike caused Mr. Binkley further internal injuries, exacerbating Mr. Binkley’s distress and

  compounding the already enormous difficulty Mr. Binkley was having breathing.

         131.    While Deputy Campbell did so, the others at the scene looked on with approval.

  None of them admonished Deputy Campbell in any manner and no one came to Mr. Binkley’s aid.

         132.    Thereafter, Deputy Campbell continued to force his body weight onto Mr. Binkley,

  staying generally on top of Mr. Binkley’s back for an extended period of time, further restricting

  Mr. Binkley’s ability to breathe.

         133.    To provide a pretextual or perfunctory reason for engaging in this conduct, Deputy

  Campbell leaned forward and called out for Mr. Binkley to provide his name and date of birth.

         134.    Defendant Campbell continued to hold his knee and press his weight on


                                                  37




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 37 of 117 PageID #:
                                    356
  Mr. Binkley’s back for over a minute while he occasionally moaned and struggled to breathe.

         135.   Then, Deputy Campbell also began pressing his fist into the center of Mr. Binkley’s

  back and shoulder blades forcing Mr. Binkley’s face and head even closer to the ground while

  Mr. Binkley was trapped in the prone position with Deputy Campbell’s weight on his back:




         136.   During this period, Captain Amburn and many of the other KCSO deputies

  (including Defendants Bales, Gomez, Doss, Farmer, Harrell, Jones, May, Sosville, and Stachey)

  continued to stand nearby with approval, watching Mr. Binkley struggle to breathe, without

  offering any assistance to Mr. Binkley whatsoever.

         137.   By this time, Lieutenant Lubienski and Sergeant Overton had arrived on the scene.

         138.   Both Lieutenant Lubienski and Sergeant Overton saw Mr. Binkley hog-tied, lying

  in a prone position with his breathing restricted and with Deputy Campbell’s weight applied to

  Mr. Binkley’s back. At no point did either Lieutenant Lubienski or Sergeant Overton instruct that

  Mr. Binkley’s hog-tie should be released or direct that Deputy Campbell cease pressing his weight

  onto Mr. Binkley. Both of them knew that several deputies in training were present at the scene.

                                                 38




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 38 of 117 PageID #:
                                    357
  At no point did either make any comment that indicated that anything was going on that was

  inconsistent in any manner with KCSO’s training, customs, practices in the field, or de facto

  policies. Instead, Lieutenant Lubienski and Sergeant Overton simply walked past Mr. Binkley

  and talked with the other deputies.

          139.    After Deputy Campbell got off of Mr. Binkley’s back and while Mr. Binkley was

  still not resisting, was in great distress, and was incapacitated as described previously, another

  deputy asked again for Mr. Binkley’s date of birth while Defendant Gomez pressed his knee down

  into Mr. Binkley’s back while Mr. Binkley remained trapped in the prone position, hog-tied and

  struggling for breath. For approximately another 30 seconds, Mr. Binkley was forcibly held down

  in the prone position with another man’s body weight on his back. Again, Captain Amburn and

  numerous other KCSO officers, including but not limited to Defendants Bales, Farmer, Jones, and

  May, continued to stand nearby Mr. Binkley, watching Mr. Binkley struggle to breathe but offering

  Mr. Binkley no assistance whatsoever.

          140.    Mr. Binkley tried, but was unable to completely state his date of birth to the deputy

  as he lost consciousness.

          141.    Especially given Mr. Binkley’s multiple injuries, obvious distress, deteriorated

  condition, helplessness, and limited ability to breathe, hog-tied in the prone position with a deputy

  applying weight on his back, the fact that Mr. Binkley nevertheless made every effort to provide

  the deputy with his birthday, despite the deplorable circumstances, underscores how Mr. Binkley

  continued to make every effort to comply with the deputies’ commands—pretextual or not—even

  to his last breath.

          142.    As a direct and proximate result of the concerted pattern of unconstitutional acts


                                                   39




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 39 of 117 PageID #:
                                    358
  and omissions referenced above, Mr. Binkley became completely motionless and was fatally

  injured. Although the deputies yelled at him and clapped in his face, Mr. Binkley was entirely

  unresponsive.

         143.     At some point, some of the KCSO deputies rolled Mr. Binkley onto his back, began

  to “sternum rub” him, and eventually, while Mr. Binkley was still unresponsive, decided to

  administer Narcan. As one deputy (Deputy Bradshaw) admitted just prior to deputies trying to

  administer the Narcan, Mr. Binkley “got a mouth full of damn dirt.” Mr. Binkley was still hog-

  tied. Shortly thereafter, the KCSO deputies were unable to find a pulse.

         144.     When Mr. Binkley was turned over, the facial injuries which resulted in part from

  Defendant Gomez holding and forcing Mr. Binkley’s face into the gravel road are evident on the

  body cam footage.

         145.     Around this time, one of the deputies noted that Mr. Binkley had turned purple /

  blue. While one deputy commented: “I can’t tell if he’s gray because of the lack of air or the

  dirt,” another responded “Gravel, I think it’s the gravel.”

         146.     After a pulse was no longer detectable and after Mr. Binkley had been unconscious

  for at least three minutes, one of the KCSO deputies administered a dose of Narcan. It was not

  until after this that one of the deputies finally released the hog-tie and removed Mr. Binkley’s leg

  shackles. Not long after, some of the deputies administered an additional dose of Narcan.

         147.     Later, after Mr. Binkley was unconscious and no longer had a pulse, the KCSO

  deputies began performing chest compressions and eventually, removed Mr. Binkley’s handcuffs

  from behind his back and re-cuffed his hands in front of his chest.

         148.     It was not until after the deputies had repeatedly struck and kneed Mr. Binkley, held


                                                   40




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 40 of 117 PageID #:
                                    359
  him down in the prone position while pressing their body weight into his back, mashed his face

  into the ground while other officers held him down, hog-tied him, and pressed their body weight

  into Mr. Binkley’s back and rib cage for an extended duration while he was hog-tied that Deputy

  May finally approached the female passenger (who had long been removed from the truck through

  a door, handcuffed, and sitting in a patrol car at the scene) to inquire whether Mr. Binkley had any

  medical conditions and what drugs he had taken.

         149.    Around this same time, while searching the truck further, another deputy discovered

  multiple inhalers and radioed to the other officers that Mr. Binkley may have asthma.

         150.    Sometime after Mr. Binkley no longer had a pulse and officers had begun chest

  compressions, one of the deputies asked for a CPR mask. After grabbing a red CPR mask of out

  his car, Deputy Harrell handed Deputy May the mask. In response, Deputy May (one of the

  deputies responsible for training rookie officers) refused the mask, saying “no, I ain’t doin it; I’m

  not breathing in him.” Deputy Harrell then put the mask back on the trunk of a patrol car.

         151.    It was not until at least 7 minutes after Mr. Binkley had stopped responding that

  another one of the deputies finally agreed to attempt to perform mouth-to-mouth resuscitation on

  Mr. Binkley.

         152.    The ambulance arrived not long thereafter. For approximately 30 minutes,

  paramedics attempted to resuscitate Mr. Binkley to no avail.

         153.    Sometime around 11:05 p.m., Mr. Binkley was determined to have died at the

  scene. The photograph below was taken at the scene not long after Mr. Binkley was declared

  deceased:




                                                   41




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 41 of 117 PageID #:
                                    360
         154.    Each of the unconstitutional acts and/or omissions attributable to the Defendants as

  described herein was a cause in fact and legal cause of the serious and painful personal injuries

  Mr. Binkley sustained.

         155.    Each of the unconstitutional acts and/or omissions attributable to the Defendants as

  described herein was a cause in fact and legal cause of the physical agony and horror of

  compression asphyxia over an extended period of time that Mr. Binkley suffered.

         156.    Each of the unconstitutional acts and/or omissions attributable to the Defendants as

  described herein was a cause in fact and legal cause of Mr. Binkley’s wrongful death. He was

  officially pronounced dead at the scene later that evening, July 27, 2019.

         157.    While Mr. Binkley evidently had ingested some amount of drugs earlier in the

  evening, Mr. Binkley had long been suffering from a drug addiction and had an unusually high
                                                  42




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 42 of 117 PageID #:
                                    361
  tolerance for drugs in his system. This is reflected in the fact that he was able to drive the pickup

  truck for an extended period of time without wrecking or causing damage to the pickup truck he

  was operating or to any other vehicle. This is also reflected in the fact that he was readily able to

  comply with the officers’ commands to show them his hands and was able to communicate with

  them when they first approached his pickup truck (before he was repeatedly struck in the head,

  face and torso while in the pickup truck, before he was forcibly wrenched through the driver’s side

  window frame which was blocked by an adjacent tree, before he was subjected to further strikes

  to the head and torso, before substantial weight was applied to his back while he was handcuffed

  behind his back while on the ground in the prone position, and before the series of additional

  unconstitutional acts and omissions thereafter as previously described).

         158.    Attached as Exhibit E are true copies of excerpts from the body camera videos of

  Deputies Gomez, Doss, Bales, and Farmer taken at the scene during the events generally

  referenced above from the time when Mr. Binkley’s hands and feet were bound together behind

  his back while he was lying on the gravel road through the time when Mr. Binkley appeared to

  lose consciousness. Captions have been added to these excerpts that accurately reference the

  events shown, identify the deputy’s body camera video from which each excerpt was taken, quote

  or summarize statements made during the events shown, and identify the person making each of

  the referenced statements.

         Additional Facts Regarding KCSO’s Unconstitutional Training, Customs, Practices,
                           and De Facto Policies Relevant to Knox County

         159.    There were at least 18 KCSO deputies and officers present at the scene at the time

  of the subject events. These individuals witnessed many, if not all, of the unconstitutional acts

  and omissions described herein.

                                                   43




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 43 of 117 PageID #:
                                    362
         160.    The KCSO deputies and officers on the scene together constituted a significant

  number of the deputies and officers working in the field on Adam Shift and David Shift that

  evening. Additionally, a senior officer of the KCSO, Captain Amburn, was one of the first on the

  scene and was present throughout the subject events.

         161.    Further, at the time of these events, five KCSO deputies in training and their KCSO

  mentors were present. The deputies in training and their mentors participated in the wrongful

  conduct described herein during the course of and as part of the trainees’ actual training for their

  work as KCSO deputies. Further, while the deputies in training and their mentors engaged in

  such unconstitutional conduct, they did so while their training was being observed and supervised

  by other, more senior KCSO officers at the scene, including KCSO officers assigned to Adam

  Shift and David Shift and including KCSO senior officer Captain Amburn.

         162.    At least a significant amount of the unconstitutional acts and omissions was

  preserved on video captured from several KCSO deputies’ body cams.

         163.    The video footage from the body cams confirms that there was a series of instances

  at the scene on July 27, 2019, in which Mr. Binkley was struck while he was not resisting or

  threatening anyone in any manner.         Each such instance objectively and clearly violated

  Mr. Binkley’s Fourth Amendment rights. These instances were committed by different deputies

  and deputies in training at different times during the course of the subject events while they were

  in the presence of a large number of other KCSO deputies and officers and themselves illustrate

  and constitute a pattern of that type of unconstitutional conduct.

         164.    The body cam footage also confirms that there was a series of instances in which

  weight or force was applied to Mr. Binkley’s back while he was handcuffed behind his back, lying


                                                   44




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 44 of 117 PageID #:
                                    363
  in the prone position, and not resisting or threatening anyone and while Mr. Binkley was in distress

  and in need of medical attention.         Each such instance objectively and clearly violated

  Mr. Binkley’s Fourth Amendment rights. These instances were also committed by different

  deputies and deputies in training at different times during the course of the subject events while

  they were in the presence of a large number of other KCSO deputies and officers and also illustrate

  and constitute a pattern of that type of unconstitutional conduct.

         165.    Additionally, the body cam footage confirms that there was a series of instances

  when unconstitutional and excessive force was used on Mr. Binkley while other law enforcement

  officials observed it and had a clear and established duty to intervene and come to Mr. Binkley’s

  aid, but failed to do so. Each such instance objectively and clearly violated Mr. Binkley’s Fourth

  Amendment rights. These instances were also committed by numerous and different KCSO

  officers, deputies and deputies in training at different times during the course of the subject events

  while they were in the presence of a large number of other KCSO deputies and officers and also

  illustrate and constitute a pattern of that type of unconstitutional conduct.

         166.    Further, the fact that the unconstitutional conduct referenced above occurred during

  the course of training multiple KCSO deputy trainees in the field by their mentors, as well as by

  senior officers of the KCSO, itself illustrates that the training actually being provided to KCSO

  deputies during the relevant time period was deliberately indifferent to the established

  constitutional rights of citizens such as Mr. Binkley: (i) to be free from being struck or assaulted

  while being arrested and/or while in custody when not resisting or threatening anyone; (ii) to be

  free from compression asphyxia from having weight or force applied to the citizen’s back while

  the citizen is handcuffed in the prone position and not resisting or threatening anyone (particularly


                                                   45




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 45 of 117 PageID #:
                                    364
  where the citizen is already in distress and in need of medical attention); and (iii) to have a law

  enforcement official intervene and come to the citizen’s aid when unconstitutional force is being

  used by another law enforcement officer in the official’s presence.

         167.    Further, the referenced unconstitutional conduct by multiple different individuals

  in the presence of a larger group of KCSO deputies and officers over the course of the subject

  events itself illustrates that on July 27, 2019, the KCSO had a custom, practice and/or de facto

  policy: (i) of condoning and encouraging its deputies to strike a citizen such as Mr. Binkley who

  is being arrested and/or who are in custody, even though the citizen is not resisting or threatening

  anyone; (ii) of condoning and encouraging its deputies to apply weight or force to a citizen’s back

  while the citizen is handcuffed in the prone position and not resisting or threatening anyone (even

  where the citizen is already in distress and in need of medical attention); and (iii) of condoning

  and encouraging law enforcement officials not to intervene and come to a citizen’s aid when

  unconstitutional force is being used by another law enforcement officer in the official’s presence.

         168.    Additionally, the prior incidents of similar conduct referenced at ¶281, infra, also

  show that at relevant times prior to July 27, 2019, the KCSO had been deliberately indifferent to

  providing material training to deputies regarding the clearly established constitutional prohibitions

  and rights referenced above; and that the KCSO had the unlawful and unconstitutional customs,

  practices and/or de facto policies referenced above.

         169.    Significantly, the body cam footage also confirms that none of the numerous KCSO

  senior officers, deputies, and deputies in training reacted to any of the unconstitutional conduct as

  though it was anything other than routine. None admonished any of the other KCSO officers or

  deputies present; none was upset or showed the least bit of concern about any of the conduct; and


                                                   46




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 46 of 117 PageID #:
                                    365
  none objected to the conduct in any manner.

            170.   To the contrary, except when specifically interacting with Mr. Binkley, the KCSO

  officers and deputies were milling around at the scene near Mr. Binkley and casually chatting

  about the pursuit, telling jokes, and otherwise plainly demonstrating that none of the conduct was

  out of the ordinary, that none of the conduct was inconsistent with the KCSO customs, practices

  and/or de facto policies, and that none of the conduct was inconsistent with the KCSO’s training.

            171.   Of no less significance, the reports and statements filled out by some of the KCSO

  deputies following the subject events omit material parts of the unconstitutional conduct described

  herein, reflecting that the deputies either fail to appreciate that the conduct is, in fact,

  unconstitutional or that the deputies have been taught not to record all of the conduct and to assert

  that the conduct that is documented is described as though it was required because the arrestee was

  resisting the deputy’s commands (even in a circumstance such as this where numerous other

  deputies and KCSO senior officers present at the scene had actual knowledge otherwise).

            172.   The KCSO post-pursuit report and use of force reports included multiple facially

  incorrect statements that Mr. Binkley was resisting each time force was used (when the

  contemporaneous body camera videos clearly demonstrates otherwise). The reports also omit

  numerous material events, including the unconstitutional conduct described herein. Instead,

  regarding force used, the reports predominately describe that Mr. Binkley was struck multiple

  times by Defendant Harrell while Mr. Binkley was still in the pickup truck.

            173.   Following the death of Mr. Binkley, Knox County and the supervising officers of

  KCSO generally, including Sheriff Spangler, failed to conduct any material investigation of these

  events.


                                                   47




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 47 of 117 PageID #:
                                    366
         174.    KPD performed a cursory investigation into the incident as part of an investigation

  about whether any of the KCSO personnel had acted criminally during the subject events. As part

  of KPD’s investigation, it interviewed some of the deputies, reviewed the deputies’ reports,

  examined Mr. Binkley’s body (and noted that Mr. Binkley had a “cut above his left eye” and a few

  abrasions), and did at most a cursory review of the body camera videos.

         175.    When some of the deputies at the scene were interviewed by KPD following

  Mr. Binkley’s death, the deputies consistently omitted many of the facts noted above about the

  force they used at various times throughout Mr. Binkley’s arrest and detention.

         176.    A senior officer of the KCSO participated in the KPD investigation and observed

  the KPD interviews of KCSO personnel.

         177.    At material times, the Knox County Sheriff was made aware of the events described

  herein. Nevertheless, the Sheriff did not cause an internal affairs investigation to be undertaken

  by the KCSO and did not discipline any of the deputies in training, deputies or KCSO officers

  involved in the subject events. Even though the Sheriff’s actual or constructive knowledge of the

  subject events (and the video evidence of the constitutional violations described herein) was

  subsequent to the events themselves, the Sheriff’s response (or lack of response) to the

  unconstitutional conduct reflects that the Sheriff considers said conduct to be consistent with the

  customs, practices and de facto policies of the KCSO and to be consistent with the training being

  provided to KCSO deputy trainees, deputies and officers at relevant times.

         178.    No internal affairs investigation has been performed by the KCSO regarding the

  conduct described herein.

         179.    None of the deputy trainees, deputies, or officers of the KCSO who engaged in any


                                                  48




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 48 of 117 PageID #:
                                    367
  of the unconstitutional violations referenced herein have been disciplined in any manner.

         180.    Knox County, Tennessee had non-delegable constitutional duties to ensure: that

  Mr. Binkley was seized using, at most, only reasonable force under the circumstances; that Mr.

  Binkley was properly monitored, evaluated, and treated; that the Knox County Sheriff’s Office

  had constitutional customs, practices and policies (including de facto policies); and that the KCSO

  provided training to its deputies and officers that was not deliberately indifferent to the

  constitutional rights of persons such as Mr. Binkley.

         181.    However, Knox County had de facto policies, practices, and customs in place which

  failed to ensure that citizens’ constitutional rights were protected during arrests and regarding the

  use of force. Further, Knox County provided training at material times to KCSO deputies and

  officers which was deliberately indifferent to the constitutional rights of persons such as Mr.

  Binkley.    Therefore, Knox County is liable under these facts and circumstances for the

  unconstitutional conduct generally described herein.

         182.    Despite the obvious and glaring constitutional violations by the individual KCSO

  Defendants, Knox County, the KCSO and the Knox County Sheriff found that all of the individual

  KCSO Defendants’ actions complied with Knox County’s and the KCSO’s policies, practices,

  customs and training.

         183.    Plaintiffs do not seek to hold Knox County liable under a respondeat superior

  theory; rather, based upon the subject events, Knox County’s liability is illustrated and established

  in part by the conduct of KCSO senior officers, senior deputies, and other experienced officers at

  the scene who were training deputy trainees and supervising other KCSO deputies. The conduct

  of those KCSO senior officers, senior deputies, and other experienced officers, including but not


                                                   49




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 49 of 117 PageID #:
                                    368
  limited to Captain Amburn, illustrates and establishes Knox County’s (i) failure to train its officers

  on, among other things, the use of excessive force against non-resisting citizens, the risks of

  positional asphyxia, and the duty to intervene; and (ii) de facto custom, policy, or practice in

  allowing officers to use excessive force against non-resisting citizens, to use methods of restraint

  likely to cause positional asphyxia, and to not require officers to intervene or report when excessive

  force has been used. If Knox County did not have such policies, practices, or customs and instead

  had adequate training on, among other things, the use of excessive force, the duty to intervene, and

  the risks of positional asphyxia then these senior officers and experienced officers, including but

  not limited to Defendant Amburn, would have instructed against such use of force and methods of

  restraint and/or intervened to stop it.

          184.    As a direct and proximate result of the unconstitutional acts and omissions

  referenced herein, Mr. Binkley’s civil rights were violated and those violations were the legal

  cause and cause in fact of the severe physical and emotional injuries inflicted upon Mr. Binkley;

  were the legal cause and cause in fact of harms, losses and damages to Mr. Binkley prior to his

  death; and were a legal cause and cause in fact of Mr. Binkley’s wrongful death, rendering the

  Defendants liable to the Plaintiff accordingly.

          185.    True copies of the bodycam footage from deputies Bradshaw, Harrell, Burnett,

  May, and Bales are attached as Collective Exhibit F.

          186.    A true copy of the bodycam footage of Deputy Gomez is attached as Exhibit G.

          187.    True copies of the scene photographs previously referenced, as well as true copies

  of photographs/screenshots obtained from relevant portions of video footage from several of the

  deputies’ body-cameras, are attached as Exhibit A.


                                                    50




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 50 of 117 PageID #:
                                    369
          188.    Attached as Exhibit H is a compilation of excerpts from the body camera videos

  of several of the deputies’ body camera videos during the events generally referenced above from

  the time when deputies first arrived on the scene through the time when Mr. Binkley appeared to

  lose consciousness. Captions have been added to these excerpts that accurately reference the

  events shown, identify the deputy’s body camera video from which each excerpt was taken, quote

  or summarize statements made during the events shown, and identify the person making each of

  the referenced statements.

  Additional Facts Regarding Ms. Ledford’s Reasonable Diligence in Identifying the Parties
                              Involved (Equitable Tolling)

          189.    Within a few days of being notified by an investigator from the Knoxville Police

  Department (“KPD”) of her son Johnathan Binkley’s death on July 27, 2019, while in the custody

  of the KCSO, Plaintiff Ann Ledford asked one or more law enforcement investigators and/or

  officials to provide her with reports and information about those events.

          190.    In response to each of Ms. Ledford’s inquiries, however, Ms. Ledford was informed

  by the investigators and/or law enforcement officials that no information could be provided to her

  because those matters were under investigation.

          191.    During the relevant time period, it was common for KPD to investigate deaths of

  individuals which occurred while the individuals were in the custody of the KCSO and then to

  provide the results of KPD’s investigation to the Knox County District Attorney’s office.     The

  District Attorney, then, would review the results of the KPD investigation and determine whether

  any of the KCSO personnel involved had engaged in criminal conduct and should be prosecuted

  in state criminal court.



                                                  51




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 51 of 117 PageID #:
                                    370
         192.    From late July 2019, through late June / early July 2020, Ms. Ledford continued to

  make periodic requests to KPD and to the Knox County District Attorney’s office for reports and

  information about the events which occurred during Mr. Binkley’s arrest on July 27, 2019. Each

  time Ms. Ledford made such a request, the request was denied and she was told that she would

  have to wait until the investigation had concluded.

         193.    On or about July 2, 2020, Ms. Ledford was advised by the Knox County District

  Attorney’s Office that its review of the KPD’s investigation was complete and that the DA’s office

  had determined that no state criminal charges would be prosecuted against any of the KCSO

  deputies identified by the KPD investigation as having been involved in the arrest of Mr. Binkley.

         194.    Ms. Ledford was provided with a copy of the District Attorney’s closing letter to

  KPD Investigator Robert Cook, dated July 2, 2020, confirming that determination and referencing

  thirteen KCSO Deputies whose interactions with Mr. Binkley on July 27, 2019, had been reviewed.

  The July 2, 2020, closing letter made reference to “all the relevant reports, transcripts, statements,

  photographs, videos and evidence collected by the investigating agencies” with regard to thirteen

  KCSO deputies:      Bradshaw, Campbell, Burnett, Harrell, Doss, May, Bales, Gomez, Stachey,

  Sosville, Farmer, Jones and Finley. A true copy of the July 2, 2020, closing letter is attached as

  Exhibit I.

         195.    Ms. Ledford was informed at that time (on or about July 2, 2020) by the DA’s office

  that because its investigation was closed, she would have access to the KPD investigative file

  within a few days, once the file materials had been returned to KPD and could be copied.

         196.    Shortly thereafter, on July 8, 2020, Ms. Ledford, through counsel, sent a letter by

  email and hand delivery to the Knoxville City Law Director, Charles Swanson, Knoxville Police


                                                   52




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 52 of 117 PageID #:
                                    371
  Department Chief Eve Thomas, and KPD Investigator Robert Cook requesting copies of the

  evidence, videos, reports and other information pertaining to Mr. Binkley’s arrest and/or death on

  July 27, 2019, pursuant to the Tennessee Public Records Act, T.C.A. §§ 10-7-501, et seq. (within

  seven (7) days), and also requested that all such information be preserved.     A true copy of that

  letter is hereto attached as Exhibit J.

         197.    Similarly, on July 15, 2020, Ms. Ledford, through counsel, also sent a letter by hand

  delivery to the Knox County Law Director, the Knox County Sheriff, and each of the thirteen

  deputies referenced in the DA’s closing letter requesting copies of the evidence, videos, reports

  and other information pertaining to Mr. Binkley’s arrest and/or death on July 27, 2019, pursuant

  to the Tennessee Public Records Act, T.C.A. §§ 10-7-501, et seq. (within seven (7) days), and also

  requested that all such information be preserved.    A true copy of that letter is hereto attached as

  Exhibit K.

         198.    On July 16, 2020, Ms. Ledford, through counsel, received a copy of the KPD

  investigative report for the subject events, which generally described some of the events involving

  the interactions between certain KCSO deputies and Mr. Binkley on July 27, 2019.           The only

  KCSO deputies or employees mentioned in the KPD report as having been involved with the arrest

  of Mr. Binkley were the thirteen deputies referenced in the DA’s closing letter:           Deputies

  Bradshaw, Campbell, Burnett, Harrell, Doss, May, Bales, Gomez, Stachey, Sosville, Farmer, Jones

  and Finley. A true copy of the KPD report is attached as Exhibit L.

         199.    The KPD report referenced above is objectively inconsistent with the conduct of

  the KCSO deputies and senior officers evident on the body cam video footage from the subject

  events on July 27, 2019.


                                                  53




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 53 of 117 PageID #:
                                    372
         200.    Further, the KPD report referenced above omits references to the unconstitutional

  conduct described herein.

         201.    Additionally, the KPD report referenced above makes no mention whatsoever of

  the fact that there were KCSO senior officers present who participated in directing and/or

  supervising the deputies’ conduct at material times during the subject events on July 27, 2019,

  including but not limited to KCSO Captain Dave Amburn.

         202.    On July 17, 2020, Ms. Ledford, through counsel, received from KPD copies of

  several of the body cam videos from the KCSO deputies at the scene of Mr. Binkley’s arrest and

  death on July 27, 2019, although because two of them were not duplicated successfully, additional

  copies had to be reimaged in the days that followed.

         203.    Also included as part of the KPD’s production on July 17, 2020, were copies of

  certain KCSO reports and records concerning the subject events which were evidently collected

  by KPD as part of its investigation; true copies of those reports are attached as collective Exhibit

  M.   Around the same time, Ms. Ledford also obtained a copy of the medical examiner’s report, a

  true copy of this report is attached as Exhibit N.

         204.    The KCSO reports and records referenced above are also objectively inconsistent

  with the conduct of the KCSO deputies and senior officers evident on the body cam video footage

  from the subject events on July 27, 2019.

         205.    Further, the KCSO reports referenced above omit references to the unconstitutional

  conduct described herein.

         206.    The earliest date when Ms. Ledford had access to any information regarding the

  fact that civil rights violations had occurred causing injuries and the wrongful death of Mr. Binkley


                                                   54




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 54 of 117 PageID #:
                                    373
  was on July 17, 2020, when Ms. Ledford was first able to request and obtain copies of the body

  cam videos from the subject events following the DA’s office closing of its file on July 2, 2020.

          207.    It was not until Ms. Ledford had access to the body cam videos that Ms. Ledford

  and her counsel had the first opportunity to discover the unconstitutional conduct that is the subject

  of this case and to begin investigating the identity of the individuals involved in that conduct.

          208.    Although Ms. Ledford’s counsel was able to prepare and file an initial Complaint

  seven (7) days later, on July 24, 2020, based on the body cam videos and the individuals identified

  in the KPD report, it was not possible in one week to identify all of the individuals involved in the

  subject events, in part because the investigative reports were objectively deficient and in part

  because the identities of all of the participants in the wrongful conduct at issue could not be verified

  based on a review of the body cam videos alone.

          209.    For example, it was not until weeks later, in October of 2020, when the KCSO

  subsequently produced the personnel files of several individuals pursuant to Ms. Ledford’s public

  records request that Ms. Ledford was able to learn that a KCSO Captain – David Amburn – was

  involved in the supervision of the subject events on July 27, 2019, even though he was not one of

  the officers scheduled to work on either Adam shift or David shift that evening.

          210.    Evidently Captain Amburn joined the chase and drove to the scene during the

  course of the subject events, arriving near the same time as the first deputies to arrive (including

  Deputies Bradshaw, Campbell and Harrell). Captain Amburn then participated in supervising

  and/or directing the conduct of others at the scene at relevant times thereafter.

          211.    Ms. Ledford has exercised reasonable diligence at all material times to discover the

  facts of the subject events on July 27, 2019. In fairness, Ms. Ledford should be permitted to have


                                                    55




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 55 of 117 PageID #:
                                    374
  one year from the date when she was first able to discover the existence of the constitutional

  violations and injuries at issue to investigate and bring causes of action against those responsible

  for those violations and injuries.

          212.    Because Johnathan Binkley died at the scene on July 27, 2019; because the essential

  facts concerning his injuries and wrongful death were not made available as public records until

  after July 2, 2020; because the law enforcement reports concerning the subject events (which were

  not available until after July 2, 2020) themselves did not contain fair or accurate information about

  the subject conduct in any event; and because the unconstitutional conduct could not have been

  discovered until the deputies’ body cam videos were first made public and could be reviewed on

  or about July 17, 2020, the commencement of the one-year statute of limitations should be

  equitably tolled until at least July 2, 2020, if not July 17, 2020.

             DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY

          213.    Qualified immunity is not available when an official violated a statutory or

   constitutional right and that right was clearly established at the time of the conduct. Hopper v.

   Plummer, 887 F.3d 744, 751 (6th Cir. 2018) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 735(2011)).

          214.    Under the Fourth and Fourteenth Amendments of the United States Constitution,

   individuals have a right to be free from a governmental official’s unreasonable seizure and use of

   excessive force.

          215.    Under the Fourteenth Amendment of the United States Constitution, individuals

   have a right to receive medical attention.

          216.    The risks of restraining individuals in the prone position and the risks of positional

   asphyxia are also obvious, widely known, and well-established, particularly in cases (a) where


                                                    56




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 56 of 117 PageID #:
                                    375
  mentally incapacitated individuals are restrained in the prone position and/or (b) when individuals

  who are restrained in the prone position then have additional weight put on top of them (such as

  another individual placing his body weight on top of the restrained individual). Since at least

  1999, it has been recognized that putting substantial or significant pressure on a restrained

  individual’s back while he is restrained in the prone position and subdued is dangerous. See

  Johnson v. City of Cincinnati, 39 F. Supp. 2d 1013, 1018-19 (S.D. Ohio Jan. 8, 1999).

        217.    In 2004, the Sixth Circuit prohibited as unconstitutional the use of substantial or

  significant pressure that creates asphyxiating conditions to restrain a subject who does not pose a

  material danger to the officers or others. Champion v. Outlook Nashville, Inc., 380 F.3d 893,

  903-04 (6th Cir. 2004); Weigel v. Broad, 544 F.3d 1143, 1154-55 (10th Cir. 2008). This

  prohibition, which encompasses placing weight on a subject’s body after he has been handcuffed,

  was “clearly established in the Sixth Circuit” by no later than “August 2007.” Martin v. City of

  Broadview Heights, 712 F.3d 951, 961 (6th Cir. 2013). Accordingly, courts have repeatedly

  refused to grant officers qualified immunity in situations where non-resisting citizens were

  restrained in the prone position with significant pressure put on their backs. See Martin v. City

  of Broadview Heights, No. 1:08 CV 2165, 2011 U.S. Dist. LEXIS 92466, at *21-22 (N.D. Ohio

  Aug. 18, 2011) (citing Johnson, 39 F. Supp. 2d at 1018-19); see also Hopper, 887 F.3d at 754-

  55; Champion, 380 F.3d at 903-04; Weigel v. Broad, 544 F.3d 1143, 1154-55 (10th Cir. 2008).

        218.    The dangers of positional asphyxia have also been recognized in police policies

  requiring monitoring of restrained individuals and limiting when they can be restrained in the

  prone position, see Collective Exhibit O, composed of excerpts of various police / sheriff

  department policies (emphasis added), see Collective Exhibit P composed of examples of police


                                                 57




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 57 of 117 PageID #:
                                    376
  training articles / bulletins, and in research articles. See also Collective Exhibit Q composed of

  research journals.

        219.    It has also been well-established in the Sixth Circuit since at least 1991 that using

  force after a suspect has been incapacitated or neutralized is excessive as a matter of law. See

  Baker v. City of Hamilton, 471 F.3d 601, 607 (6th Cir. 2006) (“We have held repeatedly that the

  use of force after a suspect has been incapacitated or neutralized is excessive as a matter of law.”)

  (citing Phelps v. McCoy, 286 F.3d 295, 301 (6th Cir. 2002)); Shreve v. Jessamine Cty. Fiscal

  Court, 453 F.3d 681, 688 (6th Cir. 2006) (“Cases in this circuit clearly establish the right of people

  who pose no safety risk to the police to be free from gratuitous violence during arrest.”) (citing

  Phelps); Phelps, 286 F.3d at 301 (“[T]here was simply no governmental interest in continuing to

  beat [plaintiff] after he had been neutralized, nor could a reasonable officer have thought there

  was.”) (citing Adams v. Metiva, 31 F.3d 375, 387 (6th Cir. 1994) to show that the

  “unconstitutionality of use of gratuitous force against helpless and incapacitated suspect during

  arrest [were] well established in 1991”).

        220.    Similarly, it is well-established in the Sixth Circuit that police officers have a duty

  to intervene when excessive force is being used and that such failure to intervene is a basis for

  liability under Section 1983. Sargent v. City of Toledo Police Dep't, 150 F. App’x 470, 474 (6th

  Cir. 2005) (“[S]upervisory officers who order a subordinate officer to violate a person’s

  constitutional rights and non-supervisory officers present during a violation of person's civil rights

  who fail to stop the violation can be liable under § 1983”); Durham v. Nu’Man, 97 F.3d 862, 867-

  68 (6th Cir. 1996); Bruner v. Dunaway, 684 F.2d 422, 426 (6th Cir. 1982) (“[I]t is not necessary,

  in order to hold a police officer liable under § 1983, to demonstrate that the officer actively


                                                   58




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 58 of 117 PageID #:
                                    377
  participated in [using force against] a plaintiff”).

         221.    The use of the “hog-tie” is well-known as a dangerous technique due to its causing

  positional asphyxia and subsequent death, particularly in individuals who are overweight, placed

  on their stomach (including in the prone position), and/or under the influence. See Collective

  Exhibit P composed of examples of police training articles / bulletins. Accordingly, the practice

  has been banned from use across the country by police / sheriff departments. See Collective

  Exhibit R composed of an F.B.I. bulletin and excerpts of various police / sheriff department

  policies banning the use of a hog-tie (emphasis added). When a non-resisting individual poses

  no immediate threat and is under the influence of drugs, it is excessive force to hog-tie him and

  have one or more individuals put substantial weight on the restrained citizen’s back. See Cruz

  v. City of Laramie, 239 F.3d 1183, 1188 (10th Cir. 2001) (holding that “officers may not apply

  [the hog-tie] technique when an individual’s diminished capacity is apparent” such as when he is

  under “the influence of controlled substances” or has “any other condition, apparent to the officers

  at the time, which would make the application of a hog-tie restraint likely to result in any

  significant risk to the individual’s health or well-being” and that in such situations “an individual's

  condition mandates the use of less restrictive means for physical restraint”).

         222.    Finally, it is well-established that failure to provide adequate medical treatment can

  be a violation of well-established constitutional rights. Esch v. Cty. of Kent, 699 F. App’x 509,

  515 (6th Cir. 2017) (citing Ortiz v. City of Chicago, 656 F.3d 523, 530-31 (7th Cir. 2011) and

  Aldini v. Johnson, 609 F.3d 858, 865 (6th Cir. 2010)).

         223.    Considering the circumstances discussed above, the deputies noted herein, among

  other things, striking / punching Johnathan Binkley while he was attempting to cooperate,


                                                   59




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 59 of 117 PageID #:
                                    378
  including but not limited to the time period when Mr. Binkley was asked to exit the pickup truck,

  and the referenced deputies shoving their knees into Mr. Binkley and/or striking Mr. Binkley with

  their knees and body weight, and mashing Mr. Binkley’s face into the gravel and dirt -- all while

  Mr. Binkley was restrained and not resisting – was unjustified, unreasonable, excessive, and

  grossly disproportionate to Mr. Binkley’s actions, and constituted the use of excessive and

  unreasonable force in violation of clearly established rights secured to Mr. Binkley by the Fourth

  and Fourteenth Amendments to the United States Constitution and 42 U.S.C. §§ 1983 and 1988.

        224.    Further, when the deputies, as generally described herein, held Mr. Binkley’s body

  to the ground in the prone position and put substantial weight on to his back while he was

  restrained and not resisting, their conduct was unjustified, unreasonable, excessive, and grossly

  disproportionate to Mr. Binkley’s actions, and constituted the use of excessive and unreasonable

  force in violation of clearly established rights secured to Mr. Binkley by the Fourth and Fourteenth

  Amendments to the United States Constitution and 42 U.S.C. §§ 1983 and 1988.

        225.    Additionally, hog-tying Johnathan Binkley and pressing their body weight down

  on him while he was in the prone position was unjustified, unreasonable, excessive, and grossly

  disproportionate to Mr. Binkley’s actions, the circumstances then and there existing, and posed a

  serious and obvious risk of serious bodily injury and/or death to Mr. Binkley, particularly when

  the officers’ then put their body weight on him after he was already subdued and not resisting,

  and constituted the use of excessive and unreasonable force in violation of clearly established

  rights secured to Mr. Binkley by the Fourth and Fourteenth Amendments to the United States

  Constitution and 42 U.S.C. §§ 1983 and 1988.

        226.    Given the circumstances described above, the failure to provide medical attention


                                                  60




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 60 of 117 PageID #:
                                    379
   to Johnathan Binkley after he was repeatedly struck and injured in the manner generally

   referenced herein, when it was evident that he had sustained serious and obvious injuries and that

   he was in distress, was objectively unreasonable and arbitrary governmental activity that was

   shocking, reckless, and deliberately indifferent to the serious medical needs of Mr. Binkley and

   constituted a violation of his right to medical treatment in violation of clearly established rights

   secured to Mr. Binkley by the Fourth and Fourteenth Amendments to the United States

   Constitution and 42 U.S.C. §§ 1983 and 1988.

                                         CAUSES OF ACTION

                    Federal Claims Asserted Under 42. U.S.C. §§ 1983 and 1988

     Count I: Federal Constitutional Violations for Repeatedly Striking Mr. Binkley in the
                   Truck and Forcing Him out the Truck’s Small Window
               (Against Defendants Harrell, Bradshaw, Campbell, and Burnett)

          227.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          228.    Plaintiff avers that objectively unreasonable and excessive force was used against

  Mr. Binkley when, among other things: (i) Defendant Harrell entered the truck and gratuitously

  struck Mr. Binkley in the face and body with a closed fist when Mr. Binkley was attempting to

  comply with the deputies’ orders and was not resisting; (ii) Defendants Harrell, Bradshaw,

  Campbell, and Burnett injured Mr. Binkley, who was unable to exit the truck from the blocked

  driver’s side door, and forcibly pushed him out of the truck (from the passenger’s side of the truck)

  and forcibly pulled him (from the driver’s side of the truck) out of the small and partially blocked

  driver’s side window; and (iii) Defendant Burnett struck Mr. Binkley shortly after Mr. Binkley

  was dropped out of the truck’s window, was neutralized / not resisting, and posed no threat.

          229.    Plaintiff avers that Defendants Harrell, Bradshaw, Campbell and Burnett acted in
                                                   61




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 61 of 117 PageID #:
                                    380
  concert by using and/or permitting objectively unreasonable and excessive force to be used under

  these circumstances against Mr. Binkley in the manner generally referenced in this count,

  including but not limited to striking Mr. Binkley when Mr. Binkley was not resisting and was

  attempting to comply with the deputies’ orders and forcing Mr. Binkley through the small and

  partially blocked window and wrenching his body against the adjacent small tree instead of

  allowing Mr. Binkley to exit the truck through the open passenger side door (as Ms. Jordan had a

  short time beforehand).

         230.    Further, by being present at the scene, by watching Mr. Binkley’s constitutional

  rights be violated by the other deputies, and by having the ability to intervene to stop such

  violations but failing to intervene, each of these deputies is also liable for violating Mr. Binkley’s

  constitutional rights by failing to take reasonable measures to protect Mr. Binkley from the other

  deputies’ uses of unconstitutional excessive force as aforesaid.

         231.    Each of the instances of the excessive use of force against Mr. Binkley and each of

  the instances of the failure to intervene to protect Mr. Binkley referenced in this count was clearly

  objectively unreasonable under the circumstances presented at the time, especially given the fact

  that Mr. Binkley was cooperating with the officers.

         232.    Each of the defendants referenced in this count committed the actions and/or

  omissions referenced in this count under the color of state law and by virtue of their authority as

  Sheriff’s Deputies of the Knox County Sheriff’s Office and substantially deprived Mr. Binkley of

  his rights, privileges and immunities guaranteed to him as a citizen of the United States in violation

  of 42 U.S.C. §§ 1983 and 1988, and deprived Mr. Binkley of the rights guaranteed to him by the

  Fourth and Fourteenth Amendment to the United States Constitution including, but not limited to:


                                                   62




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 62 of 117 PageID #:
                                    381
          a.      The right to freedom from unreasonable seizure of his person;

          b.      The right to freedom from the use of unreasonable, unjustified, and excessive force;
                  and

          c.      The duty of a law enforcement officer to intervene and protect a citizen when the
                  officer observed or had reason to know that excessive force was being used and the
                  officer had both the opportunity and means to prevent the harm from occurring.

          233.    Each of the unconstitutional acts and/or omissions generally described above was

  a cause in fact and legal cause of personal injuries, harms, losses, and damages sustained by

  decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to applicable law.

    Count II: Federal Constitutional Violations for Repeatedly Assaulting Mr. Binkley After
                       He was Removed From the Truck and Restrained
   (Against Defendants Bradshaw, Campbell, Gomez, Burnett, Bales, Harrell, May, Bowers,
                                 Doss, Sosville, and Amburn)

          234.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          235.    Plaintiff avers that objectively unreasonable and excessive force was used against

  Mr. Binkley when after he was forced out of the truck window and his hands were cuffed behind

  his back, Defendants Bradshaw, Harrell, Gomez, Burnett, and Bales, among other things: held

  Mr. Binkley to the ground in the prone position by sitting, kneeling, and/or using their body-weight

  to hold Mr. Binkley down (Defendants Bradshaw, Campbell, Gomez, Burnett, and Bales);

  wrenching Mr. Binkley’s handcuffed arms up above his head because he was unable to walk or

  stand on his own, causing him to screech out in pain (Defendants Burnett and Bales); and

  repeatedly drove theirs knees with their entire body into Mr. Binkley’s back and torso with such

  force that Mr. Binkley’s body could be seen to have recoiled repeatedly from the multiple forceful

  impacts (Defendants Gomez, Burnett, and/or Bales) while he was otherwise restrained and lying

  on the ground in the prone position, not resisting and posing no threat.
                                                   63




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 63 of 117 PageID #:
                                    382
          236.   Plaintiff avers that Defendants Amburn, Campbell, Bradshaw, Burnett, Bales,

  Gomez, Harrell, May, Bowers, Doss, and Sosville acted in concert by using and/or encouraging

  the use of objectively unreasonable and excessive force to be used against Mr. Binkley under the

  circumstances generally described in this count, including but not limited to the referenced

  deputies driving their knees into Mr. Binkley’s body, wrenching Mr. Binkley’s arms up behind his

  body while Mr. Binkley was handcuffed, and pressing their body weight on Mr. Binkley while he

  was handcuffed behind his back, was in the prone position, was injured and in need of medical

  attention, was dazed, was struggling to breathe, was not resisting in any manner, and did not pose

  a threat.

          237.   Additionally, during the events referenced in this count when excessive force was

  used against Mr. Binkley, none of the above-referenced defendants on the scene, including but not

  limited to Captain Amburn and the deputies referenced in this count, intervened to protect Mr.

  Binkley from such unconstitutional conduct, to provide adequate medical treatment or monitoring

  given Mr. Binkley’s need for medical attention and evident distress, or to enable Mr. Binkley to

  be in a position (and to be free from the referenced acts of excessive force) so that his ability to

  breath was not improperly and/or wrongfully impeded or impaired.

          238.   Further, although Defendant Amburn and other senior officers and/or deputies

  present, including but not limited to the deputies assigned as mentors of the trainees on the scene,

  had an established legal duty to intervene and witnessed the unconstitutional conduct referenced

  in this count, Defendant Amburn and the other senior officers and/or deputies present repeatedly

  failed to intervene to prevent the use of such force and in fact, directed and/or encouraged the use

  of such excessive force, including but not limited to when the trainees were directed to “replace”


                                                  64




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 64 of 117 PageID #:
                                    383
  more senior deputies and to continue to apply their body weight to Mr. Binkley while Mr. Binkley

  was in the prone position, handcuffed behind his back, was in distress as aforesaid, and was not

  resisting or posing a threat to anyone.

         239.    By being present at the scene, watching Mr. Binkley’s constitutional rights be

  violated, having the ability to intervene to stop such violations, failing to intervene, and failing to

  take reasonable measures to protect Mr. Binkley from the other deputies’ use of unconstitutional

  excessive force, the other deputies at the scene (Defendants Harrell, May, Bowers, Doss, and

  Sosville) and Defendant Amburn are also liable for violating Mr. Binkley’s constitutional rights.

         240.    Each of the defendants referenced in this count committed the above described

  actions and/or omissions under the color of state law and by virtue of their authority as officers of

  the Knox County Sheriff’s Office and substantially deprived Johnathan Binkley of his rights,

  privileges and immunities guaranteed to him as a citizen of the United States in violation of 42

  U.S.C. §§ 1983 and 1988, and deprived Mr. Binkley of the rights guaranteed to him by the Fourth

  and Fourteenth Amendment to the United States Constitution including, but not limited to:

                 a.      The right to freedom from unreasonable seizure of his person;

                 b.      The right to freedom from the use of unreasonable, unjustified, and
                         excessive force;

                 c.      The duty of a law enforcement officer to intervene and protect a citizen
                         when the officer observed or had reason to know that excessive force was
                         being used and the officer had both the opportunity and means to prevent
                         the harm from occurring; and

                 d.      The right to be free from conduct that was deliberately indifferent to Mr.
                         Binkley’s serious medical needs under the Fourteenth Amendment as well
                         as conduct that was objectively unreasonable under the Fourth Amendment
                         given his clearly serious medical needs and his status as an arrestee.

         241.    Each of the unconstitutional acts and/or omissions generally described above was

                                                    65




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 65 of 117 PageID #:
                                    384
  a cause in fact and legal cause of personal injuries, harms, losses and damages sustained by

  decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to applicable law.

    Count III: Federal Constitutional Violations for Restraining Mr. Binkley in the Prone
   Position, Pressing Substantial Weight on His Back, and Inhibiting His Ability to Breathe
     (Against Defendants Gomez, Jones, Sosville, Harrell, Stachey, May, Farmer, Finley,
                          Bowers, Bradshaw, Burnett, and Amburn)

          242.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          243.    Plaintiff avers that objectively unreasonable and excessive force was used against

  Mr. Binkley when, after calling for an ambulance for Mr. Binkley because of his medical distress

  and after Mr. Binkley was carried to the nearby gravel road by several officers, Defendants Gomez,

  Jones, and Sosville, among other things, forcibly applied their body weight to Mr. Binkley’s back

  while Mr. Binkley in the prone position and handcuffed behind his back, further impairing and

  limiting Mr. Binkley’s ability to breathe.

          244.    Additionally, during this same general time period, Plaintiff avers that objectively

  unreasonable and excessive force was also used against Mr. Binkley when Defendants Jones and

  Sosville held Mr. Binkley down in the prone position using their body weight while Defendant

  Gomez mashed Mr. Binkley’s face (which already had a severe and uncontrolled laceration) into

  the dirt and gravel ground below, making it even more difficult for Mr. Binkley to breathe and

  exacerbating his existing injuries and condition.

          245.    Plaintiff avers that Defendants Gomez, Jones, Sosville, Harrell, Stachey, May,

  Farmer, Finley, Bradshaw, Bowers, Burnett, and Amburn acted in concert by using, encouraging

  and/or condoning the use of objectively unreasonable and excessive force as is generally described

  in this count, including but not limited to the forcible application of body weight to Mr. Binkley’s

                                                   66




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 66 of 117 PageID #:
                                    385
  back and Mr. Binkley’s face being mashed into the gravel road for an extended period of time

  while Mr. Binkley was handcuffed behind his back in the prone position, was in obvious need of

  medical attention, was not resisting, and did not pose a threat.

         246.    Prior to and while the referenced defendants were committing the acts described in

  this count, it was objectively evident that Mr. Binkley was already seriously injured, was already

  having difficulty breathing, had likely taken drugs and/or was likely suffering from excited

  delirium, was not resisting, and posed no threat.

         247.    Further, although Defendant Amburn and the other referenced senior officers,

  deputies and trainees referenced in this count had an established legal duty to intervene and

  observed or had reason to know of the unconstitutional conduct referenced in this count, each of

  said individual defendants improperly and unlawfully failed to intervene to prevent the use of such

  force and/or to protect Mr. Binkley from such unlawful conduct.

         248.    Similarly, each of said defendants improperly and unlawfully failed to provide

  adequate medical treatment and/or attention to Mr. Binkley, failed to monitor Mr. Binkley’s

  rapidly declining condition, and/or failed to ensure that Mr. Binkley was allowed to wait for the

  ambulance which had been called for his care in a position which did not impair or impede Mr.

  Binkley’s ability to breathe.

         249.    Each of the defendants referenced in this count committed the above described

  actions and/or omissions under the color of state law and by virtue of their authority as officers of

  the Knox County Sheriff’s Office and substantially deprived Johnathan Binkley of his rights,

  privileges and immunities guaranteed to him as a citizen of the United States in violation of 42

  U.S.C. §§ 1983 and 1988, and deprived Mr. Binkley of the rights guaranteed to him by the Fourth


                                                   67




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 67 of 117 PageID #:
                                    386
  and Fourteenth Amendment to the United States Constitution including, but not limited to:

                  a.      The right to freedom from unreasonable seizure of his person;

                  b.      The right to freedom from the use of unreasonable, unjustified, and
                          excessive force;

                  c.      The duty of a law enforcement officer to intervene and protect a citizen
                          when the officer observed or had reason to know that excessive force was
                          being used and the officer had both the opportunity and means to prevent
                          the harm from occurring; and

                  d.      The right to be free from conduct that was deliberately indifferent to Mr.
                          Binkley’s serious medical needs under the Fourteenth Amendment as well
                          as conduct that was objectively unreasonable under the Fourth Amendment
                          given his clearly serious medical needs and his status as an arrestee.

          250.    Each of the unconstitutional acts and/or omissions generally described above was

  a cause in fact and legal cause of personal injuries, harms, losses and damages sustained by

  decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to applicable law.

     Count IV: Federal Constitutional Violations for Hog-Tying Mr. Binkley in the Prone
      Position, Putting Substantial Pressure and Weight on Mr. Binkley’s While He Was
           Hog-Tied, and Subjecting Mr. Binkley to a Knee Strike, Further Injuring
             Mr. Binkley and Further Impairing Mr. Binkley’s Ability to Breathe
               (Against KCSO Individual Defendants and John Doe Defendants)

          251.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          252.    After Mr. Binkley had been carried to the road, after the events described above,

  and while Mr. Binkley continued to be handcuffed behind his back in the prone position in the

  distressed condition previously described, one of the deputies called out to others to roll Mr.

  Binkley to his side (from the prone position) so that Mr. Binkley could breathe.

          253.    Just moments later, additional acts of objectively unreasonable and excessive force

  were committed against Mr. Binkley by KCSO Individual Defendants Farmer, Gomez, Doss,

                                                   68




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 68 of 117 PageID #:
                                    387
  Jones, Sosville, and Campbell who, while acting in concert, committed acts which included: (i)

  putting Mr. Binkley in the prone position while handcuffed behind his back, using additional

  restraints to bind Mr. Binkley’s legs and feet together, and then connecting and wrenching the

  handcuffs and leg restraints together behind Mr. Binkley’s back, binding them together (in a “hog-

  tie” with Mr. Binkley still in the prone position); (ii) further tightening the hog-tie restraint soon

  thereafter while Mr. Binkley was objectively struggling to roll from side to side in an effort to get

  out of the prone position while hog-tied in an effort to breathe; (iii) subjecting Mr. Binkley to a

  knee strike while hog-tied in the prone position; and (iv) imposing substantial pressure and weight

  on Mr. Binkley’s back and posterior rib cage for an extended period while it was obvious that Mr.

  Binkley was in distress and struggling to breathe, was not resisting, and posed no threat. These

  acts were committed well after an ambulance had been called on account of Mr. Binkley’s injuries.

         254.    While Mr. Binkley was handcuffed behind his back in prone position on the gravel

  roadway, multiple deputies (Defendants Gomez, Jones, and Sosville) held Mr. Binkley while

  Defendant Farmer put leg shackles on Mr. Binkley and then connected the leg shackles to the

  handcuffs behind Mr. Binkley’s back, Mr. Binkley into a hog-tie position. Shortly thereafter, while

  Mr. Binkley was trying to roll out of the prone position to his side while struggling to breathe,

  Defendant Jones tightened the hog-tie even more, further bowing Mr. Binkley’s position and

  making it all the more difficult for Mr. Binkley to breathe.

         255.    Then, with Mr. Binkley hog-tied in this position, Deputy Campbell proceeded to

  drive his knee into Mr. Binkley’s back and posterior rib cage, causing further injury to Mr. Binkley,

  and then kept his knee and body weight on Mr. Binkley for an extended period of time.

  Additionally, while Defendant Campbell had his knee and weight pressed into Mr. Binkley’s back,


                                                   69




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 69 of 117 PageID #:
                                    388
  Defendant Campbell began to press his closed fist into Mr. Binkley’s upper back near his shoulder

  blades, thereby asserting even more pressure on to Mr. Binkley’s back while he was restrained in

  the prone position and while Mr. Binkley was struggling to breathe.

         256.    Further, after Defendant Campbell got off of Mr. Binkley, Defendant Gomez

  quickly replaced him and began pressing his body weight on to Mr. Binkley’s back while Mr.

  Binkley remained hog-tied in the prone position.

         257.    Captain Amburn and other deputies and trainees on the scene (Gomez, Sosville,

  Burnett, Bradshaw, Harrell, Jones, May, Campbell, Bowers, Finley, Bales, Doss, Farmer, and

  Stachey) acted in concert by using, encouraging and/or condoning the unlawful and

  unconstitutional conduct generally described in this count.

         258.    By being present at the scene, by watching and/or by having reason to know that

  Mr. Binkley’s constitutional rights were being violated, by having the opportunity and means to

  prevent and/or stop violations, and by failing to intervene and do so, Captain Amburn and the other

  deputies (Defendants Gomez, Sosville, Burnett, Bradshaw, Harrell, Jones, May, Campbell,

  Bowers, Finley, Bales, Doss, Farmer, and Stachey) at the scene are liable for violating Mr.

  Binkley’s constitutional rights on that basis as well.

         259.    Similarly, each of said defendants improperly and unlawfully failed to provide

  adequate medical treatment and/or attention to Mr. Binkley, failed to monitor Mr. Binkley’s

  rapidly declining condition, and/or failed to ensure that Mr. Binkley was allowed to wait for the

  ambulance which had been called for his care without further injury and in a position which did

  further not impair or impede Mr. Binkley’s ability to breathe.

         260.    Each of the defendants referenced in this count committed the above described


                                                   70




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 70 of 117 PageID #:
                                    389
  actions and/or omissions under the color of state law and by virtue of their authority as officers of

  the Knox County Sheriff’s Office and substantially deprived Johnathan Binkley of his rights,

  privileges and immunities guaranteed to him as a citizen of the United States in violation of 42

  U.S.C. §§ 1983 and 1988, and deprived Mr. Binkley of the rights guaranteed to him by the Fourth

  and Fourteenth Amendment to the United States Constitution including, but not limited to:

                  a.      The right to freedom from unreasonable seizure of his person;

                  b.      The right to freedom from the use of unreasonable, unjustified, and
                          excessive force;

                  c.      The duty of a law enforcement officer to intervene and protect a citizen
                          when the officer observed or had reason to know that excessive force was
                          being used and the officer had both the opportunity and means to prevent
                          the harm from occurring; and

                  d.      The right to be free from conduct that was deliberately indifferent to Mr.
                          Binkley’s serious medical needs under the Fourteenth Amendment as well
                          as conduct that was objectively unreasonable under the Fourth Amendment
                          given his clearly serious medical needs and his status as an arrestee.

          261.    Each of the unconstitutional acts and/or omissions generally described above was

  a cause in fact and legal cause of personal injuries, harms, losses and damages sustained by

  decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to applicable law.

     Count V: Federal Constitutional Violations – Monell Failure to Train or Supervise for
                             Assaulting Non-Resisting Citizens
                       (Against Defendant Knox County, Tennessee)

          262.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          263.    A plaintiff may “establish ‘a single violation of federal rights, accompanied by a

  showing that [Defendant] has failed to train its employees to handle recurring situations presenting

  an obvious potential’ for a constitutional violation.” Shadrick v. Hopkins Cty., 805 F.3d 724, 739

                                                   71




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 71 of 117 PageID #:
                                    390
  (6th Cir. 2015) (reversing grant of summary judgment in favor of healthcare company that stood

  in the County’s shoes for liability under § 1983); see e.g. Jackson v. City of Cleveland, 925 F.3d

  793, 836-37 (6th Cir. 2019) (reversing grant of summary judgment in favor of County on Monell

  failure to train).   Accordingly, Knox County is liable for the violations of Mr. Binkley’s

  constitutional rights described herein because it was deliberately indifferent and failed to

  adequately train and supervise KCSO officers to address the foreseeable and obvious risk that

  KCSO officers would regularly encounter situations in which they would have the opportunity and

  means to assault non-resisting citizens and, in so doing, would violate citizens’ rights.

         264.    Knox County failed to train and educate its deputies with respect to such use of

  force applications which it knew or had reason to know its deputies were utilizing in the field,

  would repeatedly encounter in the field, and which posed a serious risk of personal injury or death

  to citizens they would encounter in deliberate indifference to and reckless disregard of the welfare

  of the public at large, including Mr. Binkley.

         265.    Knox County’s failure to adequately train and/or supervise its officers is evidenced

  by at least four circumstances present here, which individually and collectively establish Knox

  County’s deliberate indifference and failure to adequately train and supervise KCSO officers: (i)

  lack of adequate written policies and training materials concerning the use of excessive force; (ii)

  the number of officers, and the seniority or rank of those officers at the scene from two separate

  shifts who either directly engaged in the subject assaults or who encouraged and/or condoned the

  subject assaults and the number of different acts of assault which occurred during the series of

  discrete time periods at the scene; (iii) the arrest and detention of Mr. Binkley was utilized as a

  training exercise in which numerous KCSO deputy trainees were being supervised, directed and


                                                   72




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 72 of 117 PageID #:
                                    391
  encouraged by multiple officers responsible for their training and supervision; and (iv) the series

  of prior incidents and claims that excessive force was being used by KCSO officers, which put

  Knox County on notice that the KCSO officers were not being adequately training and/or

  supervised previously.

  KCSO’s Lack of Adequate Written Policies and Training Materials

         266.    Knox County failed to have in place proper protocols and training for sheriff’s

  deputies concerning, among other things, the appropriate use of force, the use of deadly force,

  proper methods of extracting a non-resisting citizen, the prohibition of assaulting a non-resisting

  citizen, the prohibition of pressing substantial body weight on a non-resisting citizen restrained in

  the prone position, and the prohibition of using the hog-tie restraints on a citizen who is not

  resisting, especially when the citizen is injured, is in medical distress, is incapacitated by the

  consumption of drugs, and/or is at risk or is evidencing signs of excited delirium. As a result,

  excessive force and restraint was repeatedly and gratuitously used against Mr. Binkley which

  proximately caused personal injuries and his wrongful death.

         267.    KCSO’s General Orders and written policies do not appropriately and/or

  sufficiently address and train KCSO officers regarding the established law that it is

  unconstitutional to assault a citizen and/or to engaged in the conduct referenced above when the

  citizen is not resisting arrest and/or when the citizen is posing no threat to anyone.

         268.    Additionally, Knox County failed to adequately monitor and evaluate the

  performance of its deputies and their use of force applications including the uses of force and

  deadly force described herein.

         269.    Knox County lacks appropriate and/or sufficient written policies and training:


                                                   73




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 73 of 117 PageID #:
                                    392
  prohibiting deputies from placing substantial weight on a non-resisting citizen restrained in the

  prone position; prohibiting the use of a hog-tie; requiring officers to use safe and reasonable

  methods to extract non-resisting individuals from areas (such as vehicles), such as here where one

  means of exit is substantially blocked; requiring officers to cease using force when a citizen is

  restrained, not resisting, and/or compliant; prohibiting officers from assaulting citizens who are

  not-resisting and/or pose no immediate threat; and prohibiting the use of deadly force against an

  individual who is already restrained and/or poses no immediate threat.

         270.    The Use of Force PowerPoint apparently used by KCSO for use of force training is

  woefully deficient for, among other reasons, failing to mention the dangers and risks of placing

  substantial weight on a non-resisting citizen restrained in the prone position, the dangers of the

  hog-tie, and/or the risks of the types of assaults utilized under the circumstances referenced herein.

  The Number of KCSO Officers at the Scene, Including Supervisors, and the Pattern of Assaults
  by Different Deputies During Different Time Periods at the Scene

         271.    The officers’ lack of adequate training and supervision is further evidenced by the

  sheer number of KCSO officers present on the scene who either assaulted Mr. Binkley or witnessed

  the assaults on him after he was already incapacitated, restrained, and not resisting.

         272.    At material times, at least 16 KCSO officers at the scene participated in the subject

  unconstitutional conduct or witnessed and condoned this conduct and failed to intervene. These

  16 officers included 4 rookie officers who were being trained and several supervising officers and

  experienced deputies who were responsible for supervising them. The various KCSO personnel

  present included officers, experienced deputies, and trainees from two separate shifts.

         273.    Accordingly, far from the subject events being the actions of one or two rouge

  officers, the subject events involved and objectively constituted a systematic pattern of numerous

                                                   74




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 74 of 117 PageID #:
                                    393
  acts of assault committed and/or supervised, encouraged or condoned by numerous officers and

  deputies of every experience level over the course of an extended time period at the scene.

         274.    Accordingly, this series of events at the scene by this many KCSO personnel with

  different levels of training and experience illustrates that none of them – from the least to the most

  experienced officer – had been adequately or sufficiently trained by Knox County. The entire

  group of officers present at the scene participated in some manner and/or encouraged and condoned

  a pattern of gratuitous, unnecessary, and repeated assaults on Mr. Binkley while he was already

  restrained and not resisting by: forcing Mr. Binkley out of a partially closed truck window against

  an adjacent tree instead of allowing him to exit through the open passenger door; repeatedly

  striking, kneeing, and kicking Mr. Binkley while he was handcuffed behind his back, was not

  resisting, and was barely able to move; restraining Mr. Binkley in the prone position and then

  sitting, kneeling, and/or placing substantial weight down on Mr. Binkley’s back; mashing Mr.

  Binkley’s face into the dirt and gravel for an extended period of time while he was being held

  down in the prone position by two deputies and was already struggling to breathe; hog-tying Mr.

  Binkley in the prone position; tightening the hog-tie when it was already clear that Mr. Binkley

  could not breathe; and pressing body weight down on Mr. Binkley while he was hog-tied in the

  prone position, further injuring and ultimately preventing altogether Mr. Binkley from breathing.

  The Subject Events Were Utilized as a KCSO Training Exercise

         275.    Knox County’s deliberate indifference to training and supervising KCSO deputies

  in the manner described in this count is all the more clearly evidenced by the fact that the pattern

  of unconstitutional assaults referenced herein occurred during a KCSO training exercise in which

  multiple KCSO deputies in training were being trained by their deputy mentors and supervised by


                                                   75




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 75 of 117 PageID #:
                                    394
  a number of experienced deputies and senior officers.

          276.   The KCSO senior officers supervising the conduct included, at material times,

  Captain Amburn, Lieutenant Lubienski, and Sergeant Overton, as well as the deputies previously

  identified.

          277.   Accordingly, the subject events at the scene not only establish that Knox County’s

  training of the officers and deputies involved was deliberately indifferent with regard to assaulting

  non-resisting citizens that so many officers and deputies with so many levels of experience from

  different shifts could engage in a pattern of this many assaults against Jonathan Binkley, but Knox

  County’s training was so woefully inadequate and constitutionally deficient that the KCSO deputy

  trainees on the scene that evening were being trained by numerous senior officers and experienced

  deputies to engage in this type of gratuitous, unlawful and unconstitutional conduct.

  Prior Instances of Excessive Force Reflecting KCSO’s Inadequate Training

          278.   Plaintiff specifically asserts that based on applicable precedent, the systemic pattern

  of numerous unconstitutional acts by numerous officers and deputies of different experience levels

  from different shifts itself is sufficient, if proven, to establish Knox County’s liability based on

  this count.

          279.   Further, Knox County’s deliberate indifference and failure to adequately train and

  supervise KCSO officers is additionally evidenced by the fact that there were repeated prior

  complaints (and lawsuits) against KCSO officers asserting that KCSO officers used excessive

  force, which put Knox County, KCSO, and Sheriff Spangler on notice that their training was

  deficient and was likely to cause injury. These complaints and lawsuits included at least three of

  the KCSO Individual Defendants who used excessive force against Mr. Binkley on July 27, 2019.


                                                   76




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 76 of 117 PageID #:
                                    395
           280.    Despite claims and lawsuits for use of excessive force having been brought recently

  against three of the KCSO Individual Defendants involved here, each of these defendants was

  permitted to work on patrol in the field. One of them (Defendant Harrell) was also permitted to

  work as a mentor / training officer responsible for training rookie officers (including on the evening

  of July 27, 2019).

           281.    Prior to the subject incident with Mr. Binkley, there were multiple complaints and

  lawsuits asserting that KCSO officers used excessive force and injured civilians:

           a.      At least two lawsuits have been brought against Defendant Gomez claiming that he

           used excessive force against individuals who were not resisting, including repeatedly using

           a taser (stun gun) on an unarmed man who was neither resisting nor attempting to harm

           deputies (Aug. 2017), and grabbing a sleeping elderly man and dragging him out of a

           hospital/nursing home when he had no weapons, was visibly bleeding, and repeatedly

           stated that he was injured (Feb. 2019), see Collective Exhibit S, composed of complaints

           and news article concerning the lawsuits filed against Defendant Gomez;5

           b.      At least one lawsuit has been brought against Defendant Harrell for using a

           wristlock technique and hurling a citizen against a car and then to the ground, pinning her

           arms behind her back, and placing his full body weight on her back and refusing to provide

           her any medical assistance despite her cries for help (June 2019), see Exhibit T, complaint

           previously filed against Defendant Harrell;6

           c.      At least two complaints were made against Defendant Sosville claiming that he




  5
      Deputy Gomez was not disciplined or reprimanded for either of these incidents.
  6
      It does not appear that Deputy Harrell was disciplined or reprimanded for this incident.
                                                    77




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 77 of 117 PageID #:
                                    396
        used excessive force against inmates, including punching / striking one inmate in the groin

        (Feb. 2011) and slamming another inmate’s head into a wall and then pushing him to the

        floor and driving a knee into the inmate’s back (Oct. 2016);7

        d.     At least 13 other lawsuits or claims have been made against KCSO and various

        KCSO officers for using excessive force against individuals, including: a lawsuit in which

        KCSO jailers tased, hog-tied, and pressed their body weight down on an inmate (2019); a

        lawsuit in which KCSO jailers tried to remove an inmate from his cell during a psychotic

        episode by hog-tying the inmate and placing him in the prone position and kicking him in

        the head (2015); a lawsuit in which KCSO officers shackled a mentally incapacitated

        inmate’s hands and legs to a restraint chair in the jail for 48-hours (2015); a lawsuit in

        which an officer grabbed a student’s neck and began to choke him while the student had

        his hands behind his back and was being handcuffed by two other officers (2015); a lawsuit

        in which a KCSO officer shoved an inmate into a concrete wall after he was attempting to

        comply with the officers’ directions (2014); a lawsuit in which KCSO officers wrestled a

        man to the ground, tased him, and handcuffed him, and then another officer repeatedly

        kneed and struck the man in the head (2014); and a wrongful death lawsuit in which officers

        kneed and kicked a man’s head and slammed it into a concrete floor at a detention center

        causing his death (1999), see generally Collective Exhibit U, composed of various

        pleadings and news articles concerning these prior cases.

        282.   Considering the lawsuits noted above and others that have been brought against




  7
    Although Deputy Sosville was reprimanded in some way for these incidents, he was later
  promoted and permitted to begin working as a patrol deputy.
                                                78




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 78 of 117 PageID #:
                                    397
  KCSO officers claiming that they assaulted non-resisting citizens and/or used excessive force,

  there is a clear pattern of KCSO officers and deputies assaulting non-resisting citizens, using

  excessive force and violating the constitutional rights of citizens, such that Knox County, KCSO,

  and Sheriff Spangler knew or should have known that the training and supervision of KCSO

  officers and deputies concerning, among other things, the use of force, the prohibition on placing

  substantial weight on an individual’s back while he was restrained in the prone position, and the

  failure to intervene when excessive force is used, was inadequate, dangerous, and likely to lead to

  constitutional violations, such as those suffered by Mr. Binkley.

         283.    Despite this pattern of lawsuits and complaints against KCSO officers and deputies

  for using excessive force, KCSO, Knox County, and Sheriff Spangler failed to implement adequate

  training and/or supervision of KCSO officers to avoid future constitutional violations, particularly

  those caused by officers assaulting non-resisting citizens, using excessive force against non-

  resisting citizens, and failing to intervene and report when another officer uses excessive force.

  Causation

         284.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter citizens who need to be removed from areas (including vehicles) that are partially

  blocked / restricted; will use force to restrain and arrest citizens; and will restrain individuals who

  may be or end up in the prone position. The failure of Knox County to have adequate policies

  and training on the issues noted above, including but not limited to the appropriate use of force,

  the appropriate and safe ways to restrain mentally and/or physically incapacitated individuals, the

  risks of serious injury or death from putting body weight or substantial weight on an individual

  restrained in the prone position, and the risk of serious injury or death from using a hog-tie, reflects


                                                    79




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 79 of 117 PageID #:
                                    398
  that Knox County, itself and through its final policy maker for the KCSO, Sheriff Spangler, failed

  to adequately train KCSO officers and deputies for the tasks they would be performing and acted

  with deliberate indifference to the risks that citizens’ constitutional rights would be violated.

          285.    As a direct result of Knox County’s failure to have any adequate written policies

  and training and/or Knox County’s deliberately indifferent training and supervision regarding the

  foreseeable situations previously described, Mr. Binkley’s constitutional rights were violated,

  including by but not limited to Mr. Binkley being struck, assaulted, restrained in the prone position

  and hog-tied with weight applied to his back, causing Mr. Binkley to suffer serious personal

  injuries and a wrongful death.

          286.    Each of Knox County’s unconstitutional acts and/or omissions generally described

  in this count was a cause in fact and legal cause of personal injuries, harms, losses and damages

  sustained by decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to

  applicable law.

      Count VI: Federal Constitutional Violations – Monell Policy, Practice, or Custom of
              Permitting and Condoning the Assault of Non-Resisting Citizens
                        (Against Defendant Knox County, Tennessee)

          287.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          288.    Knox County is liable for the violations of Mr. Binkley’s constitutional rights

  referenced above because Knox County had a custom, practice and/or de facto policy of permitting

  and condoning KCSO officers and deputies violating the constitutional rights of the public at large,

  including Mr. Binkley, by assaulting non-resisting citizens.

          289.    Knox County’s custom, practice and/or de facto policy of allowing officers to

  assault non-resisting citizens is evidenced by at least five circumstances present here, which
                                                80




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 80 of 117 PageID #:
                                    399
  individually and collectively establish that Knox County had such a custom, practice and/or de

  facto policy: (i) senior officers and experienced officers of different levels and from different shifts

  participated in and/or encouraged and condoned the assaults and the use of excessive force against

  Mr. Binkley during the subject events; (ii) the unconstitutional conduct consisted of a pattern of

  numerous assaults by several different individuals over an extended time period; (iii) the numerous

  assaults and acts of excessive force against Mr. Binkley by numerous KCSO deputies and officials

  occurred during a training exercise in which numerous KCSO deputy trainees were being

  supervised, directed and encouraged by multiple officers responsible for their training and

  supervision; (iv) Sheriff Spangler gave tacit approval of the KCSO officers’ conduct; and (v) there

  was a series of prior incidents and claims concerning the use of excessive force by KCSO officers.

  The Presence of a Number of Senior Officers and Experienced Deputies and the Series and
  Pattern of Unconstitutional Assaults and Uses of Excessive Force

         290.    The facts establishing the first two bases for Knox County’s custom, practice and/or

  de facto policy of permitting deputies to assault a non-resisting citizen – that senior officers and

  experienced officers of different levels and from different shifts participated in and/or encouraged

  and condoned the subject assaults and that the unconstitutional conduct consisted of a pattern of

  numerous assaults by several different individuals over an extended time period – have previously

  been addressed in detail above.

  The Custom, Practice and De Facto Policy is Evident from the Unconstitutional Conduct
  Having Occurred During a Training Exercise

         291.    The facts establishing the third basis – that the subject events were being utilized

  as a training exercise – also has been generally described above. Plaintiff specifically avers that

  the events and video evidence cited above themselves establish that Knox County in fact had a


                                                    81




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 81 of 117 PageID #:
                                    400
  custom, practice and de facto policy of permitting deputies to assault non-resisting citizens who

  have been arrested at the time of the subject events on July 27, 2019.

         292.    Far from being training by one or two rouge deputies in the field, the training

  provided to the numerous trainees on the scene of the events involving Johnathan Binkley on July

  27, 2019, involved numerous senior officers, deputy mentors, and experienced deputies during a

  series of distinct events over an extended time period.

         293.    The officers present at the scene, including Captain Amburn, Lieutenant Lubienski,

  Sergeant Overton, and senior deputies, all witnessed instances of Mr. Binkley being assaulted,

  including conduct that they knew or should have known posed a substantial risk of serious bodily

  injury and/or death to Mr. Binkley. Despite this, none of these officers intervened or acted in a

  manner suggesting that such assaults or such uses of excessive force were prohibited or out of the

  ordinary; rather, these officers and others at times casually walked around the scene and joked

  around in close proximity to the unconstitutional conduct.

         294.    Moreover, during the subject events, senior officers and deputies repeatedly

  allowed, encouraged, acquiesced, and/or permitted less-experienced deputies to assault Mr.

  Binkley and use excessive force against him when he was already restrained and such conduct was

  gratuitous and unnecessary, such as, by way of example only: (i) Defendant Burnett striking

  Mr. Binkley while Mr. Binkley was restrained on the ground without Deputy Burnett being

  corrected or reprimanded in any manner; (ii) Defendants Sosville and Burnett being encouraged

  to use their weight to hold Mr. Binkley down in the prone position while Mr. Binkley was already

  restrained and not resisting; (iii) Captain Amburn instructing two rookie deputies to “replace” the

  senior deputies and to continue holding Mr. Binkley down in the prone position and putting


                                                  82




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 82 of 117 PageID #:
                                    401
  substantial weight on Mr. Binkley’s back when it was already objectively clear that he was injured,

  was not resisting, and posed no threat; and (iv) less-experienced deputies being close at hand while

  a more experienced deputy forced Mr. Binkley’s face into the gravel road and held it there for an

  extended period of time (by Defendant Gomez) and Mr. Binkley being hog-tied with body weight

  applied to his back (by Defendant Farmer and others as described in detail previously).

         295.    In this manner, the rookie deputies were systematically provided on-the-job

  training during the subject events which taught each of them that these kinds of assaults and uses

  of force were acceptable and encouraged, even when it was objectively clear that Mr. Binkley was

  not resisting, was in medical and physical distress, was restrained, and posed no threat.

         296.    Further, the fact that there were so many officers at the scene – from different shifts

  and with varying experience levels from senior officers to trainees – who participated in,

  encouraged and condoned the assaults and the use of excessive force against Mr. Binkley during

  the trainees’ on-the-job training itself illustrates that the subject events were typical and customary

  for Knox County and the KCSO as of the evening of July 27, 2019.

         297.    Indeed, at all times during the subject events, all of the KCSO deputies and officers

  present encouraged, participated in, and/or condoned the training which included the

  unconstitutional assaults of Johnathan Binkley described herein.

         298.    None of the KCSO deputies and officers present acted as though anything out of

  the ordinary was occurring at any time. To the contrary, the KCSO deputies and officers present

  acted at all material times in a manner which confirmed that the conduct (including the

  unconstitutional assaults) was routine and customary.

         299.    None of the KCSO deputies and officers present voiced any objection to the


                                                    83




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 83 of 117 PageID #:
                                    402
  conduct or took any steps to stop the unconstitutional conduct at any time.

          300.    Knox County’s custom, practice and/or de facto policy of permitting deputies to

  assault non-resisting citizens and to use excessive force is further evidenced specifically by the

  fact that a Captain on the scene with supervisory authority, Captain Amburn, as well as other senior

  and experience deputies present, witnessed the above-referenced excessive force, approved of it,

  and failed to instruct any of the deputies to use less force. To the contrary, they each indicated

  their approval of the unconstitutional conduct by casually walking around the scene, talking with

  each other and joking with each other (including while Mr. Binkley was restrained in the prone

  position, hog-tied, and struggling for his last breaths within a few feet of them). This reflects both

  that this kind of conduct is routine for KCSO and Knox County and that KCSO and Knox County

  tacitly approve of deputies assaulting a non-resisting individual – even when it is objectively clear

  that an individual is injured to the point of having an ambulance called, is in significant distress,

  is having a difficult time breathing, is not resisting, and is not a threat to anyone.

          301.    Further, Knox County’s custom, practice and/or de facto policy of permitting

  deputies to assault a non-resisting citizen and to use excessive force is also evidenced by several

  officers, including senior deputies, repeatedly shouting out pretextual statements (such as “stop

  resisting”) during the course of the referenced on-the-job training of the deputy trainees when it is

  objectively clear from the video evidence (and was objectively clear to those present at the scene)

  that such statements were perfunctory. The fact that such statements were made in such a routine

  manner during a series and pattern of assaults and uses of excessive force involving so many KCSO

  senior officers, experienced deputies, deputy mentors, and trainees underscores how common and

  systemic the underlying unconstitutional conduct was by the time these events occurred on July


                                                    84




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 84 of 117 PageID #:
                                    403
  27, 2019.

  Sheriff Spangler Approved of the Excessive Force Used Against Mr. Binkley

         302.    The facts establishing the fourth basis of Knox County’s unconstitutional custom,

  practice and/or de facto policy of permitting assaults and uses of excessive force on non-resisting

  citizens – Sheriff Spangler gave tacit approval of the KCSO officers’ conduct – is evidenced by

  the fact that Sheriff Spangler failed to investigate the events described herein for the purpose of

  determining whether any unconstitutional or wrongful conduct had occurred.

         303.    Further, on information and belief, following the subject events with Mr. Binkley,

  Sheriff Spangler also failed to institute any additional or appropriate policies or training concerning

  the use of such excessive force. If the KCSO Individual Defendants’ use of excessive force was

  not in accordance with Knox County’s de facto customs, policies, and practices, then there would

  have been some reprimand, training, and/or new policies instituted following the subject events.

         304.    On information and belief, although the Knoxville Police Department investigated

  the subject incidents to make a determination of whether the KCSO deputy’s conduct had violated

  any state criminal law for the purpose of reporting the results of its investigation to the Knox

  County District Attorney’s office, KPD was not investigating whether a civil rights violation had

  been committed or whether any Knox County or KCSO policy had been violated.

         305.    Following the repeated assaults on Mr. Binkley and his subsequent death in the

  custody of KCSO, none of the KCSO Individual officers were disciplined for their conduct thereby

  their conduct was found to be in compliance with the policies, practices, and customs of Knox

  County in all respects. See e.g. Marchese v. Lucas, 758 F.2d 181, 184, 188-89 (6th Cir. 1985)

  (affirming trial court judgment of liability against Sheriff and County based on “[t]he Sheriff’s

  subsequent failure to order and direct any investigation which disclosed exactly who were the
                                                85




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 85 of 117 PageID #:
                                    404
  perpetrators of these brutal violations . . . and to administer censure and punishment,” which

  “served to confirm the existence of an unstated ‘policy’ or toleration of illegal brutality”);

  Grandstaff v. Borger, 767 F.2d 161, 171 (5th Cir. 1985) (holding that the “disposition of the

  policymaker may be inferred from his conduct after the events” and inferring a “preexisting

  disposition and policy” of permitting excessive and deadly force when after all six officers on the

  night shift participated in a pursuit and shot and killed an innocent man, “there were no reprimands,

  no discharges, no admissions of error” reflecting that if a “prior policy had been violated” then

  “changes would have been made”); see also Bordanaro v. McLeod, 871 F.2d 1151, 1166-67 (1st

  Cir. 1989), cert. denied, 110 S. Ct. 75 (1989) (upholding admission of post-event conduct

  concerning lack of proper internal investigation and failure to discipline officers involved as

  evidence of the customs that were in effect prior to the subject incident) (“Post-event evidence can

  shed some light on what policies existed in the city on the date of an alleged deprivation of

  constitutional right.”).

  Prior Instances of Excessive Force Reflecting Knox County’s Custom, Practice and/or De Facto
  Policy of Permitting the Assault of Non-Resisting Citizens

          306.    The facts establishing the fifth basis of Knox County’s unconstitutional custom,

  practice and/or de facto policy of permitting assaults and uses of excessive force on non-resisting

  citizens – the prior instances and complaints of assaults and uses of excessive force by deputies –

  has been cited in detail previously and is incorporated herein.

          307.    Each of said prior instances and complaints is evidence that the pattern of systemic

  unconstitutional conduct during the course of the subject events on July 27, 2019, is consistent

  with the customs, practices and de facto policies of the KCSO previously.

          308.    Plaintiff avers that in the manner generally described herein, Knox County has

                                                   86




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 86 of 117 PageID #:
                                    405
  allowed its officers and deputies to engage in conduct at material times that violates the

  constitutional rights of citizens such as Mr. Binkley and repeatedly and knowingly has failed to

  discipline its deputies with respect to, among other things, violations of the laws of the State of

  Tennessee and the Constitution of the United States, thus creating a pattern, de facto policy,

  practice, custom or atmosphere where such illegal and unconstitutional behavior is tolerated,

  condoned, and accepted by the KCSO in deliberate indifference to and reckless disregard of the

  public at large, including Mr. Binkley.

          309.    The grossly excessive and unnecessary series of assaults on July 27, 2019, by the

  KCSO officers against Mr. Binkley, who was injured, incapacitated, restrained, and not resisting,

  clearly evidences a de facto policy, practice, or custom of allowing officers to assault non-resisting

  citizens. See e.g. Marchese, 758 F.2d at 184, 188-89 (finding that a policy or custom of permitting

  excessive force was established based on the conduct of multiple officers on a single day

  committing two attacks on a man being held in the jail); Kibbe v. Springfield, 777 F.2d 801 (1st

  Cir. 1985) (explaining that when there were “at least ten officers and three separate shooting

  incidents, in which three different officers fired their weapons” this “widespread activity” was

  “more likely to reflect the operating procedures of the policy department”); Grandstaff, 767 F.2d

  at 171 (explaining that there was evidence of a policy or custom when “the entire six officers of

  the night shift . . . participated in this wild barrage,” including “repeated acts of abuse on this night

  by several officers in several episodes, tending to prove a disposition to disregard human life and

  safety so prevalent as to be police policy or custom”); see also Bordanaro, 871 F.2d at 1155-64

  (affirming jury’s imposition of liability against the City for maintaining an unconstitutional police

  custom of breaking down doors without a warrant and for deliberate indifference in the


                                                     87




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 87 of 117 PageID #:
                                    406
  recruitment, training, supervision, and discipline of the city’s police officers leading to the plaintiff

  being severely beaten). If KCSO did not have a custom, policy, or practice of allowing officers’

  to assault non-resisting citizens, this incident would not have involved the sheer number of officers

  it did, including multiple supervisory officers; there would not have been a series of separate

  assaults committed by multiple officers on the scene; the senior Captain on the scene would not

  have approved of such force and assisted in directing the use of force; this incident would not have

  been used as a training exercise for rookie deputies; there would have been a serious investigation

  by KCSO into Mr. Binkley’s death and the force used by the deputies; and the KCSO Individual

  Defendants would have been disciplined.

  Causation

          310.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter citizens who need to be removed from areas (including vehicles) that are partially

  blocked / restricted; will use force to restrain and arrest citizens; and will restrain individuals who

  may be or end up in the prone position.

          311.    Knox County’s unlawful customs, practices, and de facto policies of permitting

  deputies to assault non-resisting citizens and to use excessive force against them was the moving

  force behind and proximately caused the deprivation of Mr. Binkley’s constitutional rights under

  the Fourth and Fourteenth Amendments as described herein.

          312.    Consistent with and as a direct and proximate result of Knox County’s

  unconstitutional customs, practices and de facto policies described above, Mr. Binkley’s

  constitutional rights were violated, including by but not limited to Mr. Binkley being struck,

  assaulted, restrained in the prone position and hog-tied with weight applied to his back, causing


                                                     88




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 88 of 117 PageID #:
                                    407
  Mr. Binkley to suffer serious personal injuries and a wrongful death.

          313.    Each of Knox County’s unconstitutional acts and/or omissions generally described

  in this count was a cause in fact and legal cause of personal injuries, harms, losses and damages

  sustained by decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to

  applicable law.

  Count VII: Federal Constitutional Violations – Monell Failure to Train Concerning Uses of
                         Force Likely to Cause Positional Asphyxia
                       (Against Defendant Knox County, Tennessee)

          314.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          315.    Knox County is liable for the violations of Mr. Binkley’s constitutional rights

  described herein because it was deliberately indifferent and failed to adequately train and supervise

  KCSO officers to address the foreseeable and obvious risks that KCSO officers would regularly

  encounter situations involving: methods of restraint that are likely to cause positional asphyxia8;

  individuals who are at a higher risk of suffering from positional asphyxia (such as those who are

  overweight, incapacitated, and/or suffering from drug abuse); individuals who are in the prone

  position; individuals who are suffering from positional asphyxia; and/or individuals who have been

  restrained in the prone position; the risks of such asphyxia, generally and as a result, would violate

  citizens’ rights.

          316.    Knox County failed to train and educate its deputies with respect to situations

  involving positional asphyxia or methods of restraint that are likely to cause positional asphyxia

  which it knew or had reason to know its deputies were utilizing in the field, would repeatedly


  8
    “Positional asphyxia” has been defined as “difficulty breathing due to one’s posture or
  position.” Jones v. City of Cincinnati, 521 F.3d 555, 558 (6th Cir. 2008).
                                                 89




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 89 of 117 PageID #:
                                    408
  encounter in the field, and which posed a serious risk of personal injury or death to citizens they

  would encounter in deliberate indifference to and reckless disregard of the welfare of the public at

  large, including Mr. Binkley.

         317.    Knox County’s failure to adequately train and/or supervise its officers is evidenced

  by at least three circumstances present here, which individually and collectively establish Knox

  County’s deliberate indifference and failure to adequately train and supervise its KCSO officers:

  (i) KCSO’s lack of adequate written policies and training materials concerning the risks of

  positional asphyxia and/or restraining individuals in the prone position; (ii) the failure of the KCSO

  officers to timely identify when Mr. Binkley was suffering from positional asphyxia and assist him

  even though it was obvious he was at a higher risk of suffering from it; and (iii) the range of

  officers who restrained Mr. Binkley in the prone position and/or placed substantial weight on his

  back and the failure of more experienced officers to instruct the other officers against such methods

  of restraint, which increased Mr. Binkley’s risk of suffering from positional asphyxia.

  KCSO’s Lack of Adequate Written Policies and Training Materials

         318.    Knox County failed to have in place proper protocols, training, and supervision for

  sheriff’s deputies regarding, among other things, the risks of positional asphyxiation generally,

  identifying and reducing the risk of positional asphyxia; identifying categories of individuals who

  are at a higher risk of suffering from positional asphyxia (such as those who are mentally

  incapacitated and/or suffering from drug abuse and/or excited delirium); the risks of restraining

  someone face down in the prone position, the risks of placing body weight on a person in the prone

  position (particularly an overweight individual); describing what treatment and/or corrective

  measures should be used when an individual is suffering from positional asphyxia; prohibiting or


                                                   90




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 90 of 117 PageID #:
                                    409
  limiting officers from holding restrained individuals in the prone position; prohibiting or limiting

  officers from placing substantial weight (including their body weight) on individuals restrained

  and/or subdued in the prone position; the hog-tie; the importance of monitoring restrained

  individual’s condition; and the unreasonable and unjustified risk of asphyxia and death to persons

  restrained with body weight in the prone position and/or who are hog-tied.

         319.    KCSO’s General Orders and written policies, among other things, do not

  appropriately and/or sufficiently address and train KCSO officers regarding the well-established:

  risks of positional asphyxia, risks of restraining individuals in the prone position, and/or methods

  of restraint that increase the risk of positional asphyxia. In fact, the General Orders do not even

  mention those risks.

         320.    Similarly, KCSO’s General Orders and written policies do not appropriately and/or

  sufficiently address and train KCSO officers concerning the appropriate methods to identify, treat,

  and/or restrain individuals who may be suffering from positional asphyxia or teach them how to

  identify persons who are at a higher risk of suffering from positional asphyxia, including those

  who have consumed drugs, have certain medical conditions, and/or are overweight. In fact, the

  General Orders do not even mention those risks.

         321.    Knox County lacks appropriate and/or sufficient written policies and training:

  prohibiting deputies from placing substantial weight on a non-resisting citizen restrained in the

  prone position; prohibiting restraining individuals who are at a higher risk of suffering from

  positional asphyxia in the prone position; prohibiting the use of a hog-tie; and requiring officers to

  monitor the medical condition of restrained individuals.




                                                   91




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 91 of 117 PageID #:
                                    410
  KCSO Officers’ Failure to Timely Identify When Mr. Binkley was Suffering from Positional
  Asphyxia

         322.    The failure of the KCSO officers to recognize that Mr. Binkley was unable to

  breathe and suffering from positional asphyxiation further evidences a lack of training and

  supervision on the risks of positional asphyxiation, the importance of monitoring restrained

  individuals (particularly those in the prone position), the signs that someone is suffering from

  asphyxiation, and the appropriate methods to respond and obtain immediate treatment for such

  individuals. This is particularly evident by the fact that after Mr. Binkley ceased breathing (while

  a deputy was pressing his body weight down into Mr. Binkley’s back while he was hog-tied), the

  deputies did not remove the hog-tie for approximately three minutes.

         323.    Under the circumstances, it was obvious to anyone with adequate training

  concerning the risks of positional asphyxia that Mr. Binkley was at an objectively higher risk than

  the average person—he was overweight, mentally incapacitated, and/or suffering from drug abuse

  or excited delirium. Despite it being objectively clear that Mr. Binkley was at an increased risk

  of suffering from positional asphyxia, the deputies failed to recognize this, which clearly illustrates

  their lack of training on identifying the categories of individuals who are at a higher risk of

  suffering from positional asphyxia, including mentally incapacitated individuals and those

  suffering from drug abuse, and the appropriate restraint methods to use for such individuals to

  reduce the risk of positional asphyxia.

         324.    The failure of the KCSO officers to recognize that Mr. Binkley was unable to

  breathe and suffering from positional asphyxiation was further illustrated by the fact that after it

  was obvious Mr. Binkley was unable to breathe, several deputies administered Narcan. It was not

  until after the Narcan was unsuccessful that the officers attempted chest compressions or another

                                                    92




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 92 of 117 PageID #:
                                    411
  form of resuscitation that was more likely to reduce the effects of the positional asphyxia from

  which Mr. Binkley was suffering.

  A Range of Officers Restrained Mr. Binkley in a Manner Likely to Cause Positional Asphyxia,
  and KCSO Supervisors Failed to Instruct Otherwise

         325.    The fact that multiple senior and supervisory officers and deputies at the scene,

  including Captain Amburn, Lieutenant Lubienski, and Sergeant Overton, directly witnessed Mr.

  Binkley being held down in the prone position (and hog-tied) with one or more deputies putting

  substantial weight on his back evidences Knox County’s lack of training concerning positional

  asphyxia, because, if this was well-known and adequately taught as dangerous, one or more of

  these supervisors (along with the other deputies) would have, at a minimum, intervened and

  instructed the deputies to not restrain Mr. Binkley in the prone position and/or to not assert pressure

  on his back while he was restrained in the prone position.

         326.    Instead, shortly after Mr. Binkley was forced through the truck window and was

  not resisting, the most senior officer on the scene (who also oversees the narcotics division and

  should be well aware of the risks of positional asphyxia to those who have used drugs), Captain

  Amburn, instructed two rookie deputies to replace senior deputies who had been both holding Mr.

  Binkley down in the prone position and putting substantial weight on his back. Although the

  dangers of positional asphyxia and putting substantial pressure on an individual’s back while he is

  in the prone position are well-established, Knox County’s training was so woefully inadequate and

  constitutionally deficient that the KCSO deputy trainees on the scene that evening were being

  trained by numerous senior officers and experienced deputies to restrain an individual in the prone

  position and to place pressure on that individual’s back to hold him down regardless of the risks

  of positional asphyxia.

                                                    93




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 93 of 117 PageID #:
                                    412
         327.    In the period that Mr. Binkley was in KCSO custody at the scene, at least eight

  KCSO officers restrained Mr. Binkley in the prone position and/or asserted substantial weight on

  his back while he was restrained in this position (including when he was hog-tied). If the officers

  had been trained by Knox County that such methods of restraint were prohibited, on the risks of

  positional asphyxia, and to identify individuals at a greater risk of positional asphyxia, then this

  number of officers would not have used this method of restraint on Mr. Binkley, particularly when

  it was obvious that he was restrained, injured, and not resisting.

         328.    Further, numerous other KCSO officers witnessed other deputies force Mr. Binkley

  down in the prone position while he was already restrained and assert substantial weight on Mr.

  Binkley’s back. Yet, none of these officers intervened to prevent these things from occurring.

  When one officer briefly said to roll Mr. Binkley on his side, the group then immediately put leg

  shackles on Mr. Binkley, put him back in the prone position, and again had a deputy pressing

  substantial weight into Mr. Binkley’s back.        The officers’ failure to react to Mr. Binkley

  repeatedly struggling to breathe after being restrained in the manner described above and then

  subsequent immediate reaction to hog-tie Mr. Binkley illustrates that the officers generally

  (including both the more experienced officers and rookies) had not been adequately trained on,

  among other things, the risks of positional asphyxia.

         329.    This series of events at the scene by this many KCSO personnel with different

  levels of training and experience illustrates that none of them – from the least to the most

  experienced officer – had been adequately or sufficiently trained by Knox County. The entire

  group of officers present at the scene participated in some manner and/or encouraged and

  condoned, among other things, a pattern of using methods of restraint likely to cause positional


                                                   94




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 94 of 117 PageID #:
                                    413
  asphyxia and failing to monitor restrained individuals, including Mr. Binkley who was already

  restrained, not resisting, and clearly struggling to breathe.

  Causation

         330.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter citizens who may be or end up in the prone position; will need to restrain individuals;

  and will need to identify and provide assistance to individuals suffering from positional asphyxia.

  Knox County’s failure to have adequate policies and training on the issues noted above, reflects

  that Knox County, itself and through its final policy maker for the KCSO, Sheriff Spangler, failed

  to adequately train KCSO officers and deputies for the tasks they would be performing and acted

  with deliberate indifference to the obvious risks that citizens’ constitutional rights would be

  violated.

         331.    As a direct result of Knox County’s failure to have any adequate written policies

  and training and/or Knox County’s deliberately indifferent training and supervision regarding the

  foreseeable situations previously described, Mr. Binkley’s constitutional rights were violated,

  including by but not limited to Mr. Binkley being restrained in the prone position and hog-tied

  with weight applied to his back, causing Mr. Binkley to suffer serious personal injuries and a

  wrongful death.

         332.    Each of Knox County’s unconstitutional acts and/or omissions generally described

  in this count was a cause in fact and legal cause of personal injuries, harms, losses and damages

  sustained by decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to

  applicable law.




                                                    95




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 95 of 117 PageID #:
                                    414
     Count VIII: Federal Constitutional Violations – Monell Policy, Practice, or Custom of
             Allowing Officers to Use Force Likely to Cause Positional Asphyxia
                        (Against Defendant Knox County, Tennessee)

          333.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count. Plaintiff hereby incorporates, in their entirety, each

  and every paragraph of this Complaint and by reference make said Paragraphs a part hereof as if

  fully set forth herein.

          334.    Knox County is liable for the violations of Mr. Binkley’s constitutional rights

  because it permitted, encouraged, and tolerated a pattern, practice, or custom of KCSO officers

  violating the constitutional rights of the public at large, including Mr. Binkley, by using restraints

  and methods of force likely to cause positional asphyxia and not requiring any monitoring of the

  restrained citizen’s condition.

          335.    Knox County’s de facto custom, policy, and practice of allowing among other

  things, deputies to use restraint methods that are likely to cause positional asphyxia and not

  requiring deputies to monitor the medical condition of restrained individuals is evidenced by at

  least three circumstances present here, which individually and collectively establish Knox

  County’s deliberate indifference and such policies, practices, and customs: (i) the officers

  continued use of methods of restraint likely to cause positional asphyxia even though it was

  objectively clear that Mr. Binkley was at an increased risk of suffering from positional asphyxia;

  (ii) numerous officers of all ranks participated in, approved of, and/or failed to intervene

  concerning the use of restraint methods likely to cause positional asphyxia against Mr. Binkley;

  and (iii) Sheriff Spangler’s approval and failure to reprimand the officers involved for using such

  restraints or institute any policies or training preventing the use of such methods of restraint.
                                                     96




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 96 of 117 PageID #:
                                    415
  KCSO Officers Used Restraint Methods Likely to Cause Positional Asphyxia Despite
  Mr. Binkley’s Obvious Heightened Risk

         336.    Knox County’s custom, policy, or practice of, among other things, deputies using

  restraint methods that were likely to cause positional asphyxia is evidenced by the fact that

  Mr. Binkley was, for multiple reasons, objectively at a higher risk of suffering from positional

  asphyxia. See Collective Exhibit P. First, Mr. Binkley was overweight. Second, he clearly had

  sustained injuries to his head, back, and torso, caused in substantial part by Defendant Harrell

  repeatedly striking Mr. Binkley in the face and torso while in the truck and then forcing

  Mr. Binkley out of the truck window and dropping him on to the ground and then having multiple

  deputies drive their knees into his back. Third, Mr. Binkley was incapacitated. Finally, the

  officers knew and/or should have known early on that there was evidence of drug paraphernalia in

  the truck and suspected that Mr. Binkley was suffering from drug abuse and/or excited delirium.

         337.    Knox County’s de facto custom, policy, or practice of, among other things, the use

  of restraints likely to cause positional asphyxia and failure to monitor restrained citizen’s

  conditions is further evidenced by the deputies using such restraints and failing to adequately

  monitor Mr. Binkley’s condition even after: (i) a deputy called for an ambulance (acknowledging

  that Mr. Binkley was injured and had uncontrolled bleeding); and (ii) it was objectively clear that

  Mr. Binkley was struggling to breathe while he was restrained on the ground, which could be seen

  by him repeatedly trying to shift his body so that he could breathe freely and gasping for breath.

         338.    Despite Mr. Binkley clearly being at a heightened risk of suffering from positional

  asphyxia and despite the events noted above, After both of these occurrences, several officers

  consistently used methods of restraint that increased the risks of positional asphyxia, including

                                                  97




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 97 of 117 PageID #:
                                    416
  hog-tying Mr. Binkley, forcing him into the prone position, and pressing their body weight or other

  substantial weight on his back, failed to use methods of restraint less likely to cause positional

  asphyxia, and failed to monitor his condition until after he had already lost consciousness and

  barely had a pulse. Accordingly, as noted above, although it generally is unreasonable and

  excessive to restrain a non-resisting individual in the prone position while placing substantial

  weight on his back because of the risks of positional asphyxia, it was particularly dangerous and

  likely to cause Mr. Binkley to suffer from positional asphyxia considering his weight, drug use,

  injuries, and incapacitation.

  Numerous Officers of All Ranks Participated in Restraining Mr. Binkley in a Manner that
  Increased His Risk of Positional Asphyxia

         339.    As noted above, a series of multiple officers using grossly excessive and

  unreasonable conduct on a single night can evidence a county’s or police department’s policy,

  practice, or custom. See e.g. Marchese, 758 F.2d at 184, 188-89; Kibbe, 777 F.2d at 805-06;

  Grandstaff, 767 F.2d at 171. The sheer number of instances on July 27, 2019, where different

  KCSO deputies used restraint methods against Mr. Binkley that were likely to cause positional

  asphyxia, particularly by holding him down in the prone position, pressing their body weight down

  on his back, and hog-tying him in the prone position, clearly evidences Knox County’s de facto

  policy, practice, or custom of allowing deputies to use restraints likely to cause positional asphyxia

  and failing to require deputies to monitor the condition of a restrained citizen.

         340.    The facts establishing the second basis for Knox County’s custom, practice and/or

  de facto policy of permitting deputies to use methods of restraint likely to cause asphyxiation and

  not requiring them to monitor a citizen’s medical condition – that more than eight deputies on at

  least five separate occasions, including senior officers such as Defendants Campbell and Harrell

                                                   98




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 98 of 117 PageID #:
                                    417
  and Captain Amburn, participated in, directed, and/or encouraged and condoned the use of

  restraints likely to cause positional asphyxia on Mr. Binkley and that the unconstitutional conduct

  consisted of a pattern of numerous instances by several different individuals over an extended time

  period and in front of deputies in training – have previously been addressed in detail above.

  Sheriff Spangler’s Failure to Investigate, Reprimand, or Establish New Policies and Training

         341.    The facts establishing the third basis of Knox County’s unconstitutional custom,

  practice and/or de facto policy of permitting officers to use methods of restraint likely to cause

  positional asphyxia without monitoring the restrained citizen’s condition – Sheriff Spangler gave

  tacit approval of the KCSO officers’ conduct – is evidenced by the fact that Sheriff Spangler failed

  to investigate the events described herein for the purpose of determining whether any

  unconstitutional or wrongful conduct had occurred. If the officers were prohibited from using

  restraints that were likely to cause positional asphyxia, then there would have been some type of

  investigation and/or reprimand of the officers involved.        Through his failure to adequately

  investigate or reprimand the KCSO Individual Defendants for their use of restraint methods likely

  to cause positional asphyxia against Mr. Binkley, however, Sheriff Spangler has tacitly approved

  of the use of such methods.

         342.    Further, on information and belief, following the subject events with Mr. Binkley,

  Sheriff Spangler also failed to institute any additional or appropriate policies or training limiting

  or preventing the use of such restraint methods likely to cause positional asphyxia. If the KCSO

  Individual Defendants’ use of excessive force was not in accordance with Knox County’s de facto

  customs, policies, and practices, then there would have been some reprimand, training, and/or new

  policies instituted following the subject events.

         343.    Following the repeated use of restraints likely to cause positional asphyxia on
                                               99




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 99 of 117 PageID #:
                                    418
  Mr. Binkley and his subsequent death in the custody of KCSO, none of the KCSO Individual

  officers were disciplined for their conduct thereby their conduct was found to be in compliance

  with the policies, practices, and customs of Knox County in all respects.

         344.    Worse yet, Knox County’s de facto policy, practice, or custom of allowing deputies

  to use restraint methods that are likely to cause positional asphyxia is evidenced by the deputies’

  consistent failure to include in the post-incident reports and to provide information to the medical

  examiner that Mr. Binkley had been restrained in the prone position, particularly with substantial

  weight on his back for extended periods of time. These failures reflect KCSO’s tacitly approving

  and/or affirming that using such methods of restraint was consistent with its policies, customs, or

  practices, and suggests that this information was not worthy of being mentioned in such reports.

  Causation

         345.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter citizens who are in the prone position, who are suffering from positional asphyxia, who

  will require monitoring of their medical condition, including their ability to breathe, and/or will

  need to restrain individuals who may be or end up in the prone position.

         346.    Knox County’s unlawful customs, practices, and de facto policies of permitting

  deputies to use methods of restraint likely to cause positional asphyxia and not requiring officers

  to monitor the condition of the restrained citizen were the moving force behind and proximately

  caused the deprivation of Mr. Binkley’s constitutional rights under the Fourth and Fourteenth

  Amendments as described herein.

         347.    Consistent with and as a direct and proximate result of Knox County’s

  unconstitutional customs, practices and de facto policies described above, Mr. Binkley’s


                                                  100




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 100 of 117 PageID #:
                                     419
  constitutional rights were violated, including by but not limited to Mr. Binkley being restrained in

  the prone position and hog-tied with weight applied to his back on several occasions and for

  prolonged periods, causing Mr. Binkley to suffer serious personal injuries and a wrongful death.

          348.    Each of Knox County’s unconstitutional acts and/or omissions generally described

  in this count was a cause in fact and legal cause of personal injuries, harms, losses and damages

  sustained by decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to

  applicable law.

     Count IX: Federal Constitutional Violations – Monell Failure to Train Concerning the
                                      Duty to Intervene
                        (Against Defendant Knox County, Tennessee)

          349.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          350.    Knox County is liable for the violations of Mr. Binkley’s constitutional rights

  because it was deliberately indifferent and failed to adequately train and supervise KCSO officers

  to address the foreseeable and obvious risk that KCSO officers would regularly encounter

  situations in which they would need to intervene and come to a citizen’s aid when unconstitutional

  force is being used by another law enforcement officer in the official’s presence and, as a result,

  would violate citizens’ rights.

          351.    Knox County failed to train and educate its deputies with respect to, among other

  things, the duty to intervene and the duty to report when another officer has used excessive force,

  which it knew or had reason to know its deputies were utilizing in the field, would repeatedly

  encounter in the field, and which posed a serious risk of personal injury or death to citizens they

  would encounter in deliberate indifference to and reckless disregard of the welfare of the public at


                                                   101




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 101 of 117 PageID #:
                                     420
  large, including Mr. Binkley.

         352.    Knox County’s failure to adequately train and/or supervise its officers is evidenced

  by at least three circumstances present here, which individually and collectively establish Knox

  County’s deliberate indifference and failure to adequately train and supervise KCSO officers: (i)

  the County’s lack of adequate written policies and training materials concerning the duty to

  intervene to prevent the use of excessive force and/or the duty to report when another officer has

  used excessive force; (ii) the number of officers, and seniority of those officers at the scene, who

  failed to intervene despite the recurring use of excessive force; and (iii) the arrest and detention of

  Mr. Binkley was part of in-the-field training for rookie officers.

  KCSO’s Lack of Adequate Written Policies and Training Materials

         353.    Knox County failed to have in place proper protocols and training for sheriff’s

  deputies concerning, among other things, an officer’s duty to intervene and/or report when another

  officer has violated a citizen’s constitutional rights, including by using excessive force. As a

  result, even though there were at least sixteen KCSO officers on the scene, none of them intervened

  when excessive force and restraint was repeatedly and gratuitously used against Mr. Binkley,

  which proximately caused his wrongful death.

         354.    KCSO’s General Orders and written policies do not appropriately and/or

  sufficiently address and train KCSO officers regarding the established law that an officer is

  required to intervene when excessive force is being used by another officer on the scene or address

  an officer’s duty to report another officer’s use of excessive force.

         355.    Additionally, Knox County failed to adequately monitor and evaluate the

  performance of its deputies and determine whether they were properly intervening and reporting


                                                   102




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 102 of 117 PageID #:
                                     421
  in the situations described herein.

         356.    Knox County lacks appropriate and/or sufficient written policies and training

  requiring officers to intervene when they witness another officer violating a citizen’s constitutional

  rights, including by using excessive force and requiring officers to report incidents of excessive

  force by another officer, particularly when the citizen is thereby injured and/or dies in custody.

  The Number of KCSO Officers at the Scene Who Failed to Intervene

         357.    The officers’ lack of adequate training and supervision is similarly evidenced by

  the sheer number of KCSO officers present on the scene who failed to intervene and/or report the

  use of excessive force against Mr. Binkley after they witnessed the assaults on Mr. Binkley while

  he was already incapacitated, restrained, and not resisting.

         358.    As described above, at material times while excessive force was being used against

  Mr. Binkley, including when he was hog-tied and restrained in the prone position with a deputy

  pressing substantial weight into his back, at least 16 KCSO officers at the scene witnessed this

  conduct, were able to intervene, and failed to intervene. Instead, many of these officers casually

  stood nearby, joking around while such excessive force was used against Mr. Binkley while he

  was clearly incapacitated, restrained, and not resisting. As noted above, these officers included

  Captain Amburn, Lieutenant Lubienski, Sergeant Overton. and senior deputies.

         359.    Accordingly, far from the subject events being the actions of one or two rouge

  officers, the subject events involved and objectively constituted a systematic pattern of numerous

  officers witnessing the violations of Mr. Binkley’s constitutional rights and failing to intervene.

  The series of events at the scene described herein involved many KCSO personnel with different

  levels of training and experience illustrating that none of them – from the least to the most


                                                   103




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 103 of 117 PageID #:
                                     422
  experienced officer – had been adequately or sufficiently trained by Knox County. The entire

  group of officers present at the scene failed to intervene and thereby condoned a pattern of

  gratuitous, unnecessary, and repeated assaults on Mr. Binkley while he was already restrained and

  not resisting.

  Rookie Deputies Witnessed this Failure to Intervene During their In-the-Field Training

          360.     Knox County’s deliberate indifference to training and supervising KCSO deputies

  in the manner described in this count is all the more clearly evidenced by the fact that the pattern

  of unconstitutional assaults referenced herein occurred during the in-the-field training for multiple

  KCSO deputies who were being trained by their deputy mentors and supervised by a number of

  experienced deputies and senior officers.

          361.     As described above, during this training exercise in the field, there were multiple

  senior officers at the scene supervising, including Captain Amburn, Lieutenant Lubienski, and

  Sergeant Overton. During this time, rookie deputies were actually learning how to conduct their

  duties from more senior deputies and other officers at the scene—yet these more experienced

  deputies and senior officers did not teach the rookie deputies that they have a duty to intervene

  either by instructing the deputies of this or by demonstrating this duty (such as by one of these

  senior officers intervening himself). Instead, they taught the rookie deputies that it was acceptable

  in the field to not intervene or report when such excessive force has been used by another officer.

          362.     Accordingly, the subject events at the scene not only establish that Knox County’s

  training of the officers and deputies involved was deliberately indifferent with regard to an

  officer’s duty to intervene that so many officers and deputies with so many levels of experience

  from different shifts could engage in a pattern of failure to intervene to prevent the violation of


                                                   104




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 104 of 117 PageID #:
                                     423
  Mr. Binkley’s constitutional rights, but Knox County’s training was so woefully inadequate and

  constitutionally deficient that the KCSO deputy trainees on the scene that evening were being

  trained by numerous senior officers and experienced deputies that it was acceptable to witness

  another officer use excessive force and do nothing; worse yet, they were being trained that it was

  acceptable to engage in conduct that violated a citizen’s constitutional rights.

  Causation

         363.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter situations in which they must intervene to prevent the use of excessive force and/or

  report when excessive force has been used. Accordingly, the failure to have adequate policies

  and training on the issues noted above, reflects that Knox County, itself and through its final policy

  maker for the KCSO, Sheriff Spangler, failed to adequately train KCSO officers and deputies for

  the tasks they would be performing and acted with deliberate indifference to the obvious risks that

  citizens’ constitutional rights would be violated.

         364.    As a direct result of Knox County’s failure to have any adequate written policies

  and training and/or Knox County’s deliberately indifferent training and supervision regarding the

  foreseeable situations previously described, Mr. Binkley’s constitutional rights were repeatedly

  and gratuitously violated and more than a dozen officers failed to intervene, causing Mr. Binkley

  to suffer serious personal injuries and a wrongful death.

         365.    As a result of the failure of Knox County to establish and implement adequate

  training and supervision of KCSO officers and deputies, the KCSO Individual Defendants noted

  above failed to intervene and allowed the other deputies to repeatedly and gratuitously assault

  Mr. Binkley when he was already restrained and not resisting, such that they used excessive force


                                                   105




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 105 of 117 PageID #:
                                     424
  against Mr. Binkley, violated his constitutional rights, and caused his death on July 27, 2019.

          366.    Each of the unconstitutional acts and/or omissions generally described above was

  a cause in fact and legal cause of personal injuries, harms, losses and damages sustained by

  decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to applicable law.

        Count X: Federal Constitutional Violations – Monell Policy, Practice, or Custom
                                    of Failing to Intervene
                        (Against Defendant Knox County, Tennessee)

          367.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          368.    Knox County is liable for the violations of Mr. Binkley’s constitutional rights

  referenced above because Knox County had a custom, practice and/or de facto policy of permitting

  and condoning KCSO officers and deputies violating the constitutional rights of the public at large,

  including Mr. Binkley, by allowing them to fail to intervene when excessive force is being used

  against a citizen.

          369.    Knox County’s de facto custom, policy, and practice of allowing, among other

  things, not requiring officers to intervene and report the use of excessive force is evidenced by at

  least three circumstances present here, which individually and collectively establish Knox

  County’s deliberate indifference and such policies, practices, and customs: (i) the number of

  officers at the scene, who failed to intervene to prevent the use of excessive force against

  Mr. Binkley; (ii) the senior of the officers at the scene who failed to intervene; (iii) that the subject

  events involving Mr. Binkley were part of a training exercise; and (iv) Sheriff Spangler’s failure

  to reprimand the officers involved for failing to intervene and report the use of such force.




                                                    106




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 106 of 117 PageID #:
                                     425
  The Sheer Number of Officers, including Senior Officers, who Failed to Intervene or Report
  the Use of Excessive Force Against Mr. Binkley

            370.   The facts establishing the first two bases for Knox County’s custom, practice and/or

  de facto policy of permitting deputies to not intervene when a citizen’s constitutional rights are

  being violated – that numerous officers, including senior officers and experienced officers of

  different levels and from different shifts, failed to intervene when they witnessed the subject

  assaults and unconstitutional conduct against Mr. Binkley which ultimately consisted of a pattern

  of officers failing to intervene over an extended time period – have previously been addressed in

  detail above and are incorporated herein.

  The Arrest and Detention of Mr. Binkley was a Training Exercise

            371.   The facts establishing the third basis – that the subject events were being utilized

  as a training exercise – also has been generally described above. Plaintiff specifically avers that

  the events and video evidence cited above establish that, at the time of the subject events on

  July 27, 2019, Knox County in fact had a custom, practice and de facto policy of permitting officers

  to not intervene or report when they witness another officer violating a citizen’s constitutional

  rights.

            372.   Worse yet, not only was Knox County’s de facto policy, practice, or custom of not

  requiring officers to intervene illustrated by omission, the opposite was actually practiced. The

  most senior officer on the scene, Captain Amburn, both failed to intervene and instead actively

  instructed two rookie deputies to use excessive force against Mr. Binkley by restraining him in the

  prone position. By witnessing this use of excessive force and failing to intervene, and worse yet

  by the directing the use of excessive force, the senior officers on the scene, including Defendant

  Amburn, were affirming for these rookie deputies (and other deputies present) that Knox County’s

                                                   107




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 107 of 117 PageID #:
                                     426
  de facto policies, customs, and practices do not require officers to intervene or report the use of

  excessive force against a citizen.

         373.    Further, the fact that there were so many officers at the scene – from different shifts

  and with varying experience levels from senior officers to trainees – who failed to intervene and

  instead encourage or condoned the assaults and the use of excessive force against Mr. Binkley

  during the trainees’ on-the-job training itself illustrates that the subject events were typical and

  customary for Knox County and the KCSO as of the evening of July 27, 2019.

  Sheriff Spangler’s Failure to Reprimand Following the Events Involving Mr. Binkley

         374.    As noted above, following the subject events, Sheriff Spangler did not investigate

  or reprimand any of the KCSO Individual Defendants involved for their failure to intervene or

  report that other deputies used excessive force, including in post-incident reports. By failing to

  adequately investigate or reprimand the KCSO Individual Defendants for their failure to intervene

  when excessive force was being used against Mr. Binkley, Sheriff Spangler has tacitly affirmed

  Knox County’s de facto policy, custom, or practice that does not require officers to intervene or

  report such conduct.

         375.    Further, on information and belief, following the subject events with Mr. Binkley,

  Sheriff Spangler also failed to institute any additional or appropriate policies or training concerning

  an officer’s duty to intervene when he witnesses the use of excessive force. If the officers’ failure

  to intervene when witnessing the repeated use of excessive force against Mr. Binkley was not in

  accordance with Knox County’s de facto customs, policies, and practices, then there would have

  been some reprimand, training, and/or new policies instituted following the subject events.

         376.    Finally, on information and belief, it is routine for deputies to not include in post-

  incident reports and to otherwise not report the use of excessive force by another deputy. As
                                                108




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 108 of 117 PageID #:
                                     427
  noted above, numerous uses of excessive force were not included in the KCSO reports concerning

  Mr. Binkley and the officers did not report the above-referenced uses of excessive force against

  Mr. Binkley following his death. In fact, numerous KCSO reports do not even mention that

  Mr. Binkley was hog-tied or that he was repeatedly restrained with one or more officers pressing

  weight on to his back while he was in the prone position. These failures reflect KCSO’s tacitly

  approving and/or affirming that the defendants’ failure to intervene and report the use of excessive

  force was consistent with Knox County’s de facto policies, customs, or practices, and suggests that

  this information was not worthy of being mentioned in such reports.

  Causation

         377.    It is foreseeable that KCSO officers in the field will routinely and repeatedly

  encounter situations in which they must intervene to prevent the violation of a citizen’s rights,

  including the use of excessive force against that citizen, or where the officers must report when

  another officer has used excessive force.

         378.    Knox County’s unlawful customs, practices, and de facto policies of permitting

  deputies to note intervene when they witness a citizen’s constitutional rights being violated was

  the moving force behind and proximately caused the deprivation of Mr. Binkley’s constitutional

  rights under the Fourth and Fourteenth Amendments as described herein.

         379.    Consistent with and as a direct and proximate result of Knox County’s

  unconstitutional customs, practices and de facto policies described above, Mr. Binkley’s

  constitutional rights were violated, including by but not limited to Mr. Binkley being struck,

  assaulted, restrained in the prone position and hog-tied with weight applied to his back, causing

  Mr. Binkley to suffer serious personal injuries and a wrongful death.


                                                  109




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 109 of 117 PageID #:
                                     428
          380.    Each of Knox County’s unconstitutional acts and/or omissions generally described

  in this count was a cause in fact and legal cause of personal injuries, harms, losses and damages

  sustained by decedent Johnathan Binkley for which Plaintiff seeks recovery herein pursuant to

  applicable law.

                                             State Law Claims

      Count XI: Assault and Battery: Defendants Harrell, Bradshaw, Campbell, Burnett,
                     Gomez, Bales, Jones, Sossville, Farmer and Doss)

          381.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          382.    Based on their conduct described previously, including but not limited to their

  conduct referenced in the recitation of facts and in Counts I through IV above, Defendants Harrell,

  Bradshaw, Campbell, Burnett, Gomez, Bales, Jones, Sossville, Farmer and Doss each committed

  acts of assault and/or battery upon Johnathan Binkley in the manner referenced above.

          383.    Each of the acts and omissions of each of said Defendants was committed while

  each such Defendant was acting under color of the office and in the course and scope of his

  employment with the Knox County and KCSO and in the performance of his official functions.

          384.    Each of said Defendants, through the actions described above, did intentionally

  engage in each of said acts and each such act was the cause in fact and legal cause of harm, injuries,

  mental anguish, damages, and losses to Johnathan Binkley and was a cause in fact and legal cause

  of the wrongful death of Johnathan Binkley as generally described above, rendering each of them

  liable to Plaintiff Ann Ledford in accordance with Tennessee law.




                                                   110




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 110 of 117 PageID #:
                                     429
                       Count XII: Intentional Infliction of Emotional Distress
                             (Against KCSO Individual Defendants)

          385.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          386.    Based on their conduct described previously, including but not limited to their

  conduct referenced in the recitation of facts and in Counts I through IV above, each of the KCSO

  Individual Defendants, by extreme and outrageous conduct, intentionally or recklessly caused

  severe emotional distress to Johnathan Binkley, which resulted in bodily harm and/or mental

  anguish and/or injury to Mr. Binkley.

          387.    Each of the acts and/or omissions of each of said Defendants was so outrageous

  that it is not to be tolerated by civilized society.

          388.    Each of the acts and omissions of each of said Defendants was committed while

  each such Defendant was acting under color of the office and in the course and scope of his

  employment with the Knox County and KCSO and in the performance of his official functions.

          389.    Plaintiff specifically avers that each of said acts and/or omissions was intentional

  and/or reckless and, accordingly, was of such a nature none of said Defendants is entitled to

  immunity for any such conduct under applicable Tennessee law.

          390.    Each of said Defendant’s acts and/or omissions was the cause in fact and legal cause

  of harm, injuries, mental anguish, damages, and losses to Johnathan Binkley and was a cause in

  fact and legal cause of the wrongful death of Johnathan Binkley as generally described above,

  rendering each of them liable to Plaintiff Ann Ledford in accordance with Tennessee law.

                Count XIII: Assault and Battery and Related Wrongful Conduct
             (Against Knox County, Tennessee, Pursuant to T.C.A. § 8-8-301, et seq.)

          391.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by
                                                   111




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 111 of 117 PageID #:
                                     430
  reference as if fully set forth in this count.

          392.    Plaintiff asserts that Defendant Knox County is liable for each of the intentional

  and/or reckless acts and/or omissions of each of the individual defendants as described in Counts

  XI and XII above pursuant to Tennessee Code Annotated § 8-8-301, et seq., because said statutes

  render municipalities such as Knox County liable for the non-negligent conduct of its deputies.

          393.    Each such act and/or omission was the cause in fact and legal cause of harm,

  injuries, mental anguish, damages, and losses to Johnathan Binkley and was a cause in fact and

  legal cause of the wrongful death of Johnathan Binkley as generally described above, rendering

  each of them liable to Plaintiff Ann Ledford in accordance with Tennessee law.

      Count XIV: GTLA Negligence Claims in the Alternative (Against Knox County, TN)9

          394.    Plaintiff hereby incorporates by reference each and every paragraph above as if

  fully set forth in this count.

          395.    The KCSO Individual Defendants were, at all relevant times, employees of

  Defendant Knox County and/or KCSO. None of the Defendants are healthcare facilities.

          396.    Each of the acts and omissions of the KCSO Individual Defendants referenced

  herein occurred in the course and scope of their employment with Knox County and KCSO and in



  9 Plaintiff notes that there is a split of authority regarding the circumstances when a Plaintiff may
  plead in the alternative claims that sound in negligence against a municipality under the GTLA,
  T.C.A. 29-20-201 et seq., in an action asserting primarily civil rights violations under 18 U.S.C.
  § 1983. Plaintiff asserts negligence claims in the alternative in this count and in Count XV to
  preserve these claims in accordance with prior consistent authority while recognizing that there is
  also authority to the contrary, though in cases which Plaintiff contends are factually
  distinguishable. The right to assert alternative negligence claims is particularly – and uniquely –
  important given the facts of this case where so many different officers and deputies of the Knox
  County Sheriff’s Office -- with varying experience and authority levels – were, at various times,
  individually and jointly engaged in numerous separate wrongful acts and omissions which severely
  and ultimately fatally injured Mr. Binkley at the scene of his arrest on July 27, 2019.
                                                      112




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 112 of 117 PageID #:
                                     431
  the performance of their official functions.

         397.    Each of the KCSO Individual Defendants had duties to the general public, including

  to protect and serve the general public in a lawful manner, and these duties extended to individuals

  such as Mr. Binkley.

         398.    As Plaintiff has asserted in detail previously, Plaintiff principally contends that each

  of the acts of each of the KCSO Individual Defendants was intentional, reckless and/or

  unconstitutional (and not merely negligent).

         399.    In the alternative, however, Plaintiff asserts that one or more of the acts and/or

  omissions of each of said individual defendants referenced in prior counts – where the individual

  act or omission itself consisted only of improperly supervising other deputies, improperly

  conducting on-the-job training of trainees, improperly failing to monitor Johnathan Binkley’s

  condition, improperly failing to provide Johnathan Binkley with medical attention, improperly

  failing to recognize that Mr. Binkley was struggling to breathe and/or was suffering from positional

  or compression asphyxia, improperly failing to intervene to stop wrongful and illegal conduct,

  and/or improperly failing to intervene and protect Johnathan Binkley from wrongful or illegal

  conduct – was negligent.

         400.    In any such event (as described in the preceding paragraph), Plaintiff asserts that

  any such negligent act or omission should be considered separately, distinctly, and apart from any

  other conduct committed otherwise which was in fact intentional, reckless, and/or unconstitutional

  and a violation of Mr. Binkley’s civil rights (which unconstitutional conduct has been previously

  described in detail).

         401.    Accordingly, and specifically with regard to any such negligent act or omission


                                                   113




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 113 of 117 PageID #:
                                     432
  only (and not any separate intentional, reckless, and/or unconstitutional conduct which violated

  Mr. Binkley’s civil rights), Plaintiff asserts that each such negligent act and/or omission was a

  breach of the duties to Johnathan Binkley referenced above; was a cause in fact and legal cause of

  harm, injuries, mental anguish, damages, and losses to Johnathan Binkley; and was a cause in fact

  and legal cause of the wrongful death of Johnathan Binkley as generally described above,

  rendering Knox County liable to Plaintiff Ann Ledford in accordance with the Governmental Tort

  Liability Act, Tenn. Code Ann § 29-20-201, et. seq.

                    Count XV: Individual Negligence Claims in the Alternative
                            (Against KCSO Individual Defendants)

          402.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          403.    Each of the KCSO Individual Defendants had duties to the general public, including

  to protect and serve the general public in a lawful manner, and these duties extended to individuals

  such as Mr. Binkley.

          404.    As Plaintiff has asserted in detail previously, Plaintiff principally contends that each

  of the acts of each of the KCSO Individual Defendants was intentional, reckless and/or

  unconstitutional (and not merely negligent).

          405.    In the alternative, however, Plaintiff asserts that one or more of the acts and/or

  omissions of each of said individual defendants referenced in prior counts – where the individual

  act or omission itself consisted only of improperly supervising other deputies, improperly

  conducting on-the-job training of trainees, improperly failing to monitor Johnathan Binkley’s

  condition, improperly failing to recognize that Mr. Binkley was struggling to breathe and/or was

  suffering from positional or compression asphyxia, improperly failing to provide Johnathan

                                                    114




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 114 of 117 PageID #:
                                     433
  Binkley with medical attention, improperly failing to intervene to stop wrongful and illegal

  conduct, and/or improperly failing to intervene protect Johnathan Binkley from wrongful or illegal

  conduct – was negligent.

          406.    In any such event (as described in the preceding paragraphs in this count), Plaintiff

  asserts that any such negligent act or omission should be considered separately, distinctly, and

  apart from any other conduct committed otherwise which was in fact intentional, reckless, and/or

  unconstitutional and a violation of Mr. Binkley’s civil rights (which unconstitutional conduct has

  been previously described in detail).

          407.    Further, in the event that it is determined, based on the application of the

  Governmental Tort Liability Act, Tenn. Code Ann § 29-20-201, et. seq., that immunity has not

  been removed for Knox County and, further, that none of the KCSO Individual Defendants are

  immune from any negligent conduct pursuant to said statutes, Plaintiff asserts that each such

  negligent act and/or omission was a breach of the duties to Johnathan Binkley referenced above;

  was cause in fact and legal cause of harm, injuries, mental anguish, damages, and losses to

  Johnathan Binkley; and was a cause in fact and legal cause of the wrongful death of Johnathan

  Binkley as generally described above, rendering the KCSO Individual Defendant responsible for

  each such negligent act or omission liable to Plaintiff Ann Ledford pursuant to applicable law.

              Count XVI: Punitive Damages (Against KCSO Individual Defendants)

          408.    Plaintiff hereby incorporates, in their entirety, each and every paragraph above by

  reference as if fully set forth in this count.

          409.    For each of the actions and omissions of the individual Defendants which was

  intentional, reckless, deliberately indifferent, and/or shocking to the conscience and/or

  unconstitutional, Plaintiff requests that she be awarded punitive damages in the amount the trier
                                                   115




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 115 of 117 PageID #:
                                     434
  of fact deems appropriate and just in accordance with applicable law.

                            DAMAGES AND PRAYER FOR RELIEF

         410.    As a direct and proximate result of the acts and omissions of Defendants,

  Mr. Binkley’s constitutional rights were violated, and he sustained serious and grave personal

  injuries and a wrongful death. Further, Plaintiff and any other such heirs of Mr. Binkley have

  suffered losses and damages as a result of his wrongful death. The injuries and damages for which

  Plaintiff seeks compensation from Defendants, both jointly and severally, under both state and

  federal law include, but are not limited to, the following:

         a.      The wrongful death of Johnathan Binkley;

         b.      Mr. Binkley’s physical pain and suffering prior to his death;

         c.      Mr. Binkley’s emotional pain and suffering prior to his death;

         d.      Funeral expenses;

         e.      Losses in the enjoyment of life;

         f.      Losses of wages and earning capacity;

         g.      Losses of familial consortium and services of Mr. Binkley;

         h.      Losses of the right to familial association, society and companionship with
                 Mr. Binkley;

         i.      The full pecuniary value of the life of Mr. Binkley as defined by Tennessee law;
                 and

         j.      All other damages for personal injuries and wrongful death allowed under
                 applicable law.

         411.    Further, Plaintiff requests that this Honorable Court enter a judgment against

  Defendants, jointly and severally, granting or awarding the following relief:

         a.      Compensatory damages for the injuries, damages, and wrongful death of Johnathan
                 Binkley described herein in the amount the jury determines appropriate and just,
                 not to exceed four million dollars;
                                                 116




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 116 of 117 PageID #:
                                     435
         b.     Punitive damages in an amount to be determined by the jury as fair and reasonable
                in accordance with applicable law to deter the individual Defendants and others
                from engaging in similar misconduct;

         c.     Attorneys’ fees, to the fullest extent allowable by the statutes generally referenced
                herein and/or the common law applicable to this case, including but not limited to
                the extent permitted under 42 U.S.C. § 1988 and any other applicable statute;

         d.     Statutory and discretionary costs;

         e.     Pre- and post- judgment interest; and

         f.     All such further relief, both general and specific, to which she may be entitled.

         412.   Plaintiff requests that a jury be impaneled to hear this cause.


         Respectfully submitted this 28th day of December, 2020.


                                              s/Wayne A. Ritchie II
                                              Wayne A. Ritchie II, BPR No. 013936
                                              James R. Stovall, BPR No. 32512
                                              Samantha I. Ellis, BPR No. 036709
                                              Ritchie, Dillard, Davies & Johnson, P.c.
                                              606 W. Main Street, Suite 300
                                              Knoxville, Tennessee 37902
                                              Telephone: (865) 637-0661
                                              Facsimile: (865) 524-4623
                                              E-mail: war@rddjlaw.com
                                                       jstovall@rddjlaw.com
                                                       swarchol@rddjlaw.com
                                              Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 28th day of December, 2020, the foregoing
  was electronically filed with the Clerk of Court using the CM/EFC filing system, which will
  electronically serve same on all counsel of record.


                                                        s/Wayne A. Ritchie II
                                                        WAYNE A. RITCHIE II

                                                 117




Case 3:20-cv-00325-DCLC-HBG Document 37 Filed 12/28/20 Page 117 of 117 PageID #:
                                     436
